Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Leslie                                                           Denise
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        F.                                                               U.
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Stern                                                            Stern
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-7209                                                      xxx-xx-0246
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
Debtor 1   Leslie F. Stern
Debtor 2   Denise U. Stern                                                                           Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EIN                                                           EIN




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 55 Bank Street
                                 Unit 1521
                                 White Plains, NY 10606
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Westchester
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                        Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                       I have lived in this district longer than in any               have lived in this district longer than in any other
                                       other district.                                                district.

                                       I have another reason.                                         I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 2
Debtor 1    Leslie F. Stern
Debtor 2    Denise U. Stern                                                                               Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor      East Coast Envelope & Graphics, LLC                          Relationship to you        Business
                                                          Eastern District of
                                              District    New York                      When     2/20/20               Case number, if known      20-41023
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?

                                                         No. Go to line 12.

                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                         bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
Debtor 1    Leslie F. Stern
Debtor 2    Denise U. Stern                                                                                Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
    Chapter 11 of the              proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
    Bankruptcy Code, and           you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
    are you a small business       cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
    debtor or a debtor as          § 1116(1)(B).
    defined by 11 U.S.C. §
    1182(1)?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                               I do not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.     I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                               choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
Debtor 1    Leslie F. Stern
Debtor 2    Denise U. Stern                                                                            Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
Debtor 1    Leslie F. Stern
Debtor 2    Denise U. Stern                                                                               Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you           50-99                                            5001-10,000                                   50,001-100,000
    owe?
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    to be?                                                                           $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Leslie F. Stern                                               /s/ Denise U. Stern
                                 Leslie F. Stern                                                   Denise U. Stern
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     April 30, 2020                                    Executed on     April 30, 2020
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
Debtor 1   Leslie F. Stern
Debtor 2   Denise U. Stern                                                                                Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Yann Geron                                                     Date         April 30, 2020
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Yann Geron
                                Printed name

                                Reitler Kailas & Rosenblatt LLC
                                Firm name

                                885 Third Avenue
                                20th Floor
                                New York, NY 10022
                                Number, Street, City, State & ZIP Code

                                Contact phone     212-209-3050                               Email address         ygeron@reitlerlaw.com

                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
 Fill in this information to identify your case:

 Debtor 1                   Leslie F. Stern
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Denise U. Stern
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  SOUTHERN DISTRICT OF NEW YORK

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $             162,989.25

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             162,989.25

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $              76,768.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $          2,758,680.49


                                                                                                                                     Your total liabilities $             2,835,448.49


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                2,102.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                6,087.56

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
 Debtor 1      Leslie F. Stern
 Debtor 2      Denise U. Stern                                                            Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                  0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $                  0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                 $            325,000.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                           $            325,000.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                   page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
 Fill in this information to identify your case and this filing:

 Debtor 1                   Leslie F. Stern
                            First Name                      Middle Name                       Last Name

 Debtor 2                   Denise U. Stern
 (Spouse, if filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number                                                                                                                                    Check if this is an
                                                                                                                                                amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.
        Yes. Where is the property?



 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1      Make:       Lexus                                   Who has an interest in the property? Check one     Do not deduct secured claims or exemptions. Put
                                                                                                                  the amount of any secured claims on Schedule D:
           Model:      RX                                            Debtor 1 only                                Creditors Who Have Claims Secured by Property.
           Year:       2017                                          Debtor 2 only
                                                                                                                  Current value of the      Current value of the
           Approximate mileage:                43,000                Debtor 1 and Debtor 2 only                   entire property?          portion you own?
           Other information:                                        At least one of the debtors and another
          Debtors intend to surrender
                                                                     Check if this is community property                  $25,821.00                  $25,821.00
                                                                     (see instructions)



  3.2      Make:       Lexus                                   Who has an interest in the property? Check one     Do not deduct secured claims or exemptions. Put
                                                                                                                  the amount of any secured claims on Schedule D:
           Model:      NX                                            Debtor 1 only                                Creditors Who Have Claims Secured by Property.
           Year:       2016                                          Debtor 2 only
                                                                                                                  Current value of the      Current value of the
           Approximate mileage:                83,000                Debtor 1 and Debtor 2 only                   entire property?          portion you own?
           Other information:                                        At least one of the debtors and another
          Debtors intend to surrender
                                                                     Check if this is community property                  $14,308.00                  $14,308.00
                                                                     (see instructions)




Official Form 106A/B                                                         Schedule A/B: Property                                                           page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
 Debtor 1       Leslie F. Stern
 Debtor 2       Denise U. Stern                                                                                     Case number (if known)

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

      No
      Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>          $40,129.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                              Current value of the
                                                                                                                                                portion you own?
                                                                                                                                                Do not deduct secured
                                                                                                                                                claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Everyday household furnishings, kitchenware, decorative items,
                                    artwork, etc.                                                                                                            $4,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Televisions, cell phones, computer                                                                                         $500.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Everyday clothing                                                                                                        $1,200.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

Official Form 106A/B                                                   Schedule A/B: Property                                                                      page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1         Leslie F. Stern
 Debtor 2         Denise U. Stern                                                                                             Case number (if known)


                                            Everyday jewelry (wedding bands, watch, etc.)                                                                           $3,500.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                          $9,200.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 Cash                                 $125.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:

                                                                                                  Wells Fargo
                                              17.1.       Checking                                Acct # ******3454                                                       $0.00

                                                                                                  JPMorgan Chase
                                                                                                  Acct # ******7919
                                                                                                  Joint account with William Ungar (Debtor 2's
                                              17.2.       Checking                                deceased father)                                                        $0.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................        Institution or issuer name:


                                                        U.S. and Israeli bonds (value is approximate)                                                               $2,000.00


19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                             % of ownership:

                                                  JDSML United, L.P.                                                                 98          %                        $0.00



Official Form 106A/B                                                                       Schedule A/B: Property                                                         page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
 Debtor 1        Leslie F. Stern
 Debtor 2        Denise U. Stern                                                                         Case number (if known)


                                         LSDS United, L.P.                                                      98         %                         $0.00


                                         East Coast Envelope & Graphics, LLC (company
                                         filed for Chapter 7 bankruptcy on 2/20/20)                             100        %                   Unknown


                                         15,666 shares of Precision Biologics Inc.
                                         inherited from debtor's father (company
                                         develops and manufactures therapeutic and
                                         diagnostic products for the early detection and
                                         treatment of cancer)                                                              %                   Unknown


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                         Institution name:

                                      IRA                                Fidelity Investments
                                                                         Acct. #: 221-307***                                                   $1,722.25


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
      No
      Yes. .....................                              Institution name or individual:


                                      Rental deposit                     WP North Tower LLC                                                      $750.00


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............        Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

Official Form 106A/B                                                 Schedule A/B: Property                                                          page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
 Debtor 1       Leslie F. Stern
 Debtor 2       Denise U. Stern                                                                        Case number (if known)

 Money or property owed to you?                                                                                                     Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
      No
        Yes. Give specific information..

                                                      Retroactive Social Security Income (retroactive to November
                                                      2019)                                                                                     $10,477.00


31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                Beneficiary:                           Surrender or refund
                                                                                                                                     value:

                                         The Principal Financial Group,                       Leslie and Denise Stern
                                         universal life insurance policy #                    2009 Insurance Trust
                                         6190488                                              fbo Stern children                                $68,000.00


                                         Genworth Financial Inc., long term care
                                         insurance policy (no cash surrender
                                         value; value is maximum lifetime
                                         amount and benefits under
                                         plan/maximum daily claim amount is
                                         $327.82)                                                                                               $20,586.00


                                         Lincoln Financial Group, term life                   Leslie and Denise Stern
                                         insurance policy                                     2009 Insurance Trust
                                                                                              fbo Stern children                                $10,000.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........




Official Form 106A/B                                                 Schedule A/B: Property                                                             page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
 Debtor 1         Leslie F. Stern
 Debtor 2         Denise U. Stern                                                                                                       Case number (if known)

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................         $113,660.25


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                   $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                   $0.00
 56. Part 2: Total vehicles, line 5                                                                          $40,129.00
 57. Part 3: Total personal and household items, line 15                                                      $9,200.00
 58. Part 4: Total financial assets, line 36                                                                $113,660.25
 59. Part 5: Total business-related property, line 45                                                             $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                    $0.00
 61. Part 7: Total other property not listed, line 54                                             +               $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $162,989.25               Copy personal property total      $162,989.25

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                    $162,989.25




Official Form 106A/B                                                               Schedule A/B: Property                                                                        page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
 Fill in this information to identify your case:

 Debtor 1                 Leslie F. Stern
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Denise U. Stern
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF NEW YORK

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      Everyday household furnishings,                                 $4,000.00                                  $4,000.00     NYCPLR § 5205(a)(5)
      kitchenware, decorative items,
      artwork, etc.                                                                        100% of fair market value, up to
      Line from Schedule A/B: 6.1                                                          any applicable statutory limit

      Televisions, cell phones, computer                                  $500.00                                  $500.00     NYCPLR § 5205(a)(5)
      Line from Schedule A/B: 7.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Everyday clothing                                               $1,200.00                                  $1,200.00     NYCPLR § 5205(a)(5)
      Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Everyday jewelry (wedding bands,                                $3,500.00                                  $3,500.00     NYCPLR § 5205(a)(6)
      watch, etc.)
      Line from Schedule A/B: 12.1                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit

      Cash                                                                $125.00                                  $125.00     NYCPLR § 5205(a)(9)
      Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
 Debtor 1    Leslie F. Stern
 Debtor 2    Denise U. Stern                                                                             Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Checking: Wells Fargo                                                  $0.00                                                 NYCPLR § 5205(a)(9)
     Acct # ******3454
     Line from Schedule A/B: 17.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: JPMorgan Chase                                               $0.00                                                 NYCPLR § 5205(a)(9)
     Acct # ******7919
     Joint account with William Ungar                                                      100% of fair market value, up to
     (Debtor 2's deceased father)                                                          any applicable statutory limit
     Line from Schedule A/B: 17.2

     U.S. and Israeli bonds (value is                                 $2,000.00                                  $2,000.00        Debtor & Creditor Law §
     approximate)                                                                                                                 283(1)
     Line from Schedule A/B: 18.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     JDSML United, L.P.                                                     $0.00                                                 Debtor & Creditor Law §
     98 % ownership                                                                                                               283(1)
     Line from Schedule A/B: 19.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     LSDS United, L.P.                                                      $0.00                                                 Debtor & Creditor Law §
     98 % ownership                                                                                                               283(1)
     Line from Schedule A/B: 19.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     East Coast Envelope & Graphics,                                  Unknown                                                     Debtor & Creditor Law §
     LLC (company filed for Chapter 7                                                                                             283(1)
     bankruptcy on 2/20/20)                                                                100% of fair market value, up to
     100 % ownership                                                                       any applicable statutory limit
     Line from Schedule A/B: 19.3

     15,666 shares of Precision Biologics                             Unknown                                                     Debtor & Creditor Law §
     Inc. inherited from debtor's father                                                                                          283(1)
     (company develops and                                                                 100% of fair market value, up to
     manufactures therapeutic and                                                          any applicable statutory limit
     diagnostic products for the early
     detection and treatment of cancer)
     Line from Schedule A/B: 19.4

     IRA: Fidelity Investments                                        $1,722.25                                  $1,722.25        NYCPLR § 5205(e)
     Acct. #: 221-307***
     Line from Schedule A/B: 21.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Rental deposit: WP North Tower LLC                                  $750.00                                   $750.00        NYCPLR § 5205(g)
     Line from Schedule A/B: 22.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Retroactive Social Security Income                              $10,477.00                                $10,477.00         Debtor & Creditor Law §
     (retroactive to November 2019)                                                                                               282(2)
     Line from Schedule A/B: 30.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
 Debtor 1    Leslie F. Stern
 Debtor 2    Denise U. Stern                                                                             Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     The Principal Financial Group,                                  $68,000.00                                $68,000.00         NY Ins. Law § 3212, Est. Pow.
     universal life insurance policy #                                                                                            & Tr. § 7-1.5, NYCPLR §
     6190488                                                                               100% of fair market value, up to       5205(i)
     Beneficiary: Leslie and Denise Stern                                                  any applicable statutory limit
     2009 Insurance Trust fbo Stern
     children
     Line from Schedule A/B: 31.1

     Genworth Financial Inc., long term                              $20,586.00                                $20,586.00         NY Ins. Law § 3212, Est. Pow.
     care insurance policy (no cash                                                                                               & Tr. § 7-1.5, NYCPLR §
     surrender value; value is maximum                                                     100% of fair market value, up to       5205(i)
     lifetime amount and benefits under                                                    any applicable statutory limit
     plan/maximum daily claim amount is
     $327.82)
     Line from Schedule A/B: 31.2

     Lincoln Financial Group, term life                              $10,000.00                                $10,000.00         NY Ins. Law § 3212, Est. Pow.
     insurance policy                                                                                                             & Tr. § 7-1.5, NYCPLR §
     Beneficiary: Leslie and Denise Stern                                                  100% of fair market value, up to       5205(i)
     2009 Insurance Trust fbo Stern                                                        any applicable statutory limit
     children
     Line from Schedule A/B: 31.3


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
 Fill in this information to identify your case:

 Debtor 1                   Leslie F. Stern
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Denise U. Stern
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF NEW YORK

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Toyota Financial                         Describe the property that secures the claim:                 $47,246.00               $25,821.00           $21,425.00
         Creditor's Name                          2017 Lexus RX 43,000 miles
                                                  Debtors intend to surrender
                                                  As of the date you file, the claim is: Check all that
         PO BOX 15012                             apply.
         Chandler, AZ 85244-5012                      Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred                                    Last 4 digits of account number


 2.2     Toyota Financial                         Describe the property that secures the claim:                 $29,522.00               $14,308.00           $15,214.00
         Creditor's Name                          2016 Lexus NX 83,000 miles
                                                  Debtors intend to surrender
                                                  As of the date you file, the claim is: Check all that
         PO BOX 15012                             apply.
         Chandler, AZ 85244-5012                      Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred                                    Last 4 digits of account number




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
 Debtor 1 Leslie F. Stern                                                                        Case number (if known)
              First Name                Middle Name                  Last Name
 Debtor 2 Denise U. Stern
              First Name                Middle Name                  Last Name




   Add the dollar value of your entries in Column A on this page. Write that number here:                         $76,768.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                        $76,768.00

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                           page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
 Fill in this information to identify your case:

 Debtor 1                     Leslie F. Stern
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Denise U. Stern
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                SOUTHERN DISTRICT OF NEW YORK

 Case number
 (if known)                                                                                                                                           Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim      Priority              Nonpriority
                                                                                                                                         amount                amount
 2.1          Internal Revenue Service                               Last 4 digits of account number                          Unknown                 $0.00                 $0.00
              Priority Creditor's Name
              Insolvency Unit                                        When was the debt incurred?
              PO Box 7317
              Philadelphia, PA 19101-7317
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only
                                                                     Type of PRIORITY unsecured claim:
              At least one of the debtors and another
                                                                        Domestic support obligations
              Check if this claim is for a community debt
                                                                        Taxes and certain other debts you owe the government
        Is the claim subject to offset?
                                                                        Claims for death or personal injury while you were intoxicated
              No
                                                                        Other. Specify
              Yes
                                                                                         Notice only. Potential business claim.




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                              54105                                           Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                  Case number (if known)

 2.2        NYC Dept. of Finance                                     Last 4 digits of account number                         Unknown                      $0.00                  $0.00
            Priority Creditor's Name
            Attn: Bankruptcy                                         When was the debt incurred?
            66 John Street, Room 104
            New York, NY 10038
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.
                                                                        Contingent
            Debtor 1 only
                                                                        Unliquidated
            Debtor 2 only
                                                                        Disputed
            Debtor 1 and Debtor 2 only
                                                                     Type of PRIORITY unsecured claim:
            At least one of the debtors and another
                                                                        Domestic support obligations
            Check if this claim is for a community debt
                                                                        Taxes and certain other debts you owe the government
        Is the claim subject to offset?
                                                                        Claims for death or personal injury while you were intoxicated
            No
                                                                        Other. Specify
            Yes
                                                                                         Notice Only. Potential business claim.

 2.3        NYS Dept. Tax and Finance                                Last 4 digits of account number                         Unknown                      $0.00                  $0.00
            Priority Creditor's Name
            Bankruptcy Section                                       When was the debt incurred?
            PO Box 5300
            Albany, NY 12205-0300
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.
                                                                        Contingent
            Debtor 1 only
                                                                        Unliquidated
            Debtor 2 only
                                                                        Disputed
            Debtor 1 and Debtor 2 only
                                                                     Type of PRIORITY unsecured claim:
            At least one of the debtors and another
                                                                        Domestic support obligations
            Check if this claim is for a community debt
                                                                        Taxes and certain other debts you owe the government
        Is the claim subject to offset?
                                                                        Claims for death or personal injury while you were intoxicated
            No
                                                                        Other. Specify
            Yes
                                                                                         Notice only. Potential business claim.


 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 2 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1      A Duie Pyle Inc.                                           Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          650 Westtown Road                                          When was the debt incurred?
          PO Box 564
          West Chester, PA 19381
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.2      A1 Expert Service                                          Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          91 Marcus Boulevard                                        When was the debt incurred?
          Hauppauge, NY 11788
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.3      Above & Beyond                                             Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 121                                                 When was the debt incurred?
          Franklin Square, NY 11010
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.4      Academy Fire                                               Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          42 Broadway                                                When was the debt incurred?
          Lynbrook, NY 11563
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.5      ADS/Comenity/Victoria                                      Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 182273                                              When was the debt incurred?
          Columbus, OH 43218-2273
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.6      Alfred Wilkowski                                           Last 4 digits of account number                                                     $147,913.00
          Nonpriority Creditor's Name
          677 Park Lane                                              When was the debt incurred?
          Valley Stream, NY 11581
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal liability wage claim




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.7      All Printing Resources                                     Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          140 West Lake Drive                                        When was the debt incurred?
          Glendale Heights, IL
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.8      Allied Financial Corp. of Del.                             Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          151 Fries Mill Road                                        When was the debt incurred?
          Ste 503, 2nd Floor
          Turnerville, NJ 08012
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.9      Allied Financial Corp. of Del.                             Last 4 digits of account number                                                     $100,000.00
          Nonpriority Creditor's Name
          151 Fries Mill Road                                        When was the debt incurred?
          Ste 503, 2nd Floor
          Turnerville, NJ 08012
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal guarantee on business debt.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 0        Allied Knife Grinding                                      Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          180 Bangor Street                                          When was the debt incurred?
          Lindenhurst, NY 11757
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 1        Ally Financial                                             Last 4 digits of account number       1923                                             Unknown
          Nonpriority Creditor's Name
          PO Box 380901                                              When was the debt incurred?
          Bloomington, MN 55438
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice only


 4.1
 2        American Express                                           Last 4 digits of account number       3000                                           $52,600.98
          Nonpriority Creditor's Name
          P.O. Box 981537                                            When was the debt incurred?
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 3        American Express                                           Last 4 digits of account number       3654                                           $18,111.13
          Nonpriority Creditor's Name
          P.O. Box 981537                                            When was the debt incurred?
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases - Platinum Card


 4.1
 4        American Express                                           Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 1270                                                When was the debt incurred?
          Newark, NJ 07101-1270
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 5        American Express                                           Last 4 digits of account number       1992                                             Unknown
          Nonpriority Creditor's Name
          PO Box 981537                                              When was the debt incurred?
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 6        American Express                                           Last 4 digits of account number       7427                                             Unknown
          Nonpriority Creditor's Name
          P.O. Box 981537                                            When was the debt incurred?
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card


 4.1
 7        American Express                                           Last 4 digits of account number       3151                                             Unknown
          Nonpriority Creditor's Name
          P.O. Box 981537                                            When was the debt incurred?
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card


 4.1
 8        American Holt Corp.                                        Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          203 Carnegie Row                                           When was the debt incurred?
          Norwood, MA 02062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 9        American Paper Corp.                                       Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          26-B Emma Street, Ste. 1                                   When was the debt incurred?
          Amelia Ind Park
          Guaynabo, PR 00968
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.2
 0        AMEX/DSNB                                                  Last 4 digits of account number       XXXX                                             Unknown
          Nonpriority Creditor's Name
          PO BOX 78008                                               When was the debt incurred?
          Phoenix, AZ 85062-8008
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.2
 1        Amy Wilkowski                                              Last 4 digits of account number                                                      $28,182.92
          Nonpriority Creditor's Name
          677 Park Lane                                              When was the debt incurred?
          Valley Stream, NY 11581
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal liability wage claim




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.2
 2        Anderson & Vreeland Inc.                                   Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          8 Evans Street                                             When was the debt incurred?
          Fairfield, NJ 07004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.2
 3        Argo Envelope                                              Last 4 digits of account number                                                     $499,635.99
          Nonpriority Creditor's Name
          43-10 21st Street                                          When was the debt incurred?
          Long Island City, NY 11101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Promissory note. Business debt.


 4.2
 4        Aries Electric                                             Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          59-52 55th Drive                                           When was the debt incurred?
          Maspeth, NY 11378
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.2
 5        Asselin, Shawn                                             Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          14 Crawford Terrace                                        When was the debt incurred?
          Riverside, CT 06878
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.2
 6        Associated Pacific                                         Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          724 Via Alondra                                            When was the debt incurred?
          Camarillo, CA 93012
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.2
 7        Atlantic States                                            Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          147 Gazza Boulevard                                        When was the debt incurred?
          Farmingdale, NY 11735
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.2
 8        Avrick, Stuart                                             Last 4 digits of account number                                                      $10,000.00
          Nonpriority Creditor's Name
          375 South End Avenue                                       When was the debt incurred?
          9E
          New York, NY 10280
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal Loan


 4.2
 9        B.C.S., Inc / Bus. Credit Sol.                             Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          242 East Ogden Avenue                                      When was the debt incurred?
          2nd Floor
          Hinsdale, IL 60521
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.3
 0        Baker Titan                                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          25 Lake Street                                             When was the debt incurred?
          Farmingdale, NY 11735
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.3
 1        Best Buy                                                   Last 4 digits of account number       XXXX                                             Unknown
          Nonpriority Creditor's Name
          PO BOX 790441                                              When was the debt incurred?
          Saint Louis, MO 63179-0441
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.3
 2        Best Cutting Die                                           Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 9217                                                When was the debt incurred?
          Elk Grove Village, IL 60009
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.3
 3        Blue Bridge Financial LLC                                  Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          11911 Freedom Dr.                                          When was the debt incurred?
          One Fountain Square, Ste. 570
          Reston, VA 20190
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.3
 4        Borders Folding Carton                                     Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          501 Northpoint Way                                         When was the debt incurred?
          Acworth, GA 30102
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.3
 5        Braden Sutphin Ink                                         Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          Wikoff Color PO Box 734189                                 When was the debt incurred?
          Chicago, IL 60673
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.3
 6        Buyers Laboratory                                          Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          80 Litte Falls Road                                        When was the debt incurred?
          Fairfield, NJ 07004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.3
 7        Canon Solution America                                     Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          One Canon Park                                             When was the debt incurred?
          Melville, NY 11747
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.3
 8        Capital One                                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 6492                                                When was the debt incurred?
          Carol Stream, IL 60197
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.3
 9        Capital One / Saks Fifth                                   Last 4 digits of account number       3750                                             Unknown
          Nonpriority Creditor's Name
          520 W Parkland Drive                                       When was the debt incurred?
          Sandy, UT 84070
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 15 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.4
 0        Capital One Bank USA NA                                    Last 4 digits of account number       8435                                           $51,640.36
          Nonpriority Creditor's Name
          PO Box 90281                                               When was the debt incurred?
          Salt Lake City, UT 84130-0281
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.4
 1        Capital One/L&T                                            Last 4 digits of account number       XXXX                                             Unknown
          Nonpriority Creditor's Name
          PO BOX 7680                                                When was the debt incurred?
          Carol Stream, IL 60116-7680
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.4
 2        Capital One/Saks                                           Last 4 digits of account number       XXXX                                             Unknown
          Nonpriority Creditor's Name
          PO BOX 7680                                                When was the debt incurred?
          Carol Stream, IL 60116-7680
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 16 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.4
 3        Capitol Sprinkler                                          Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          51-51 59th Place                                           When was the debt incurred?
          Woodside, NY 11377
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.4
 4        Cascades                                                   Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 67364                                               When was the debt incurred?
          Detroit, MI 48267
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.4
 5        Cavert Wire                                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 602673                                              When was the debt incurred?
          Charlotte, NC 28260
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 17 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.4
 6        Century Industrial                                         Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          26-27 Jackson Avenue                                       When was the debt incurred?
          Long Island City, NY 11101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.4
 7        Cenveo                                                     Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 802035                                              When was the debt incurred?
          Chicago, IL 60680
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.4
 8        CEO Cutting Equipment                                      Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          817 Plum Rose Drive                                        When was the debt incurred?
          Liberty, MO 64068
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 18 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.4
 9        Chase Auto Finance                                         Last 4 digits of account number       1024                                             Unknown
          Nonpriority Creditor's Name
          PO Box 901003                                              When was the debt incurred?
          Fort Worth, TX 76101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice only


 4.5
 0        Chase Auto Finance                                         Last 4 digits of account number       1046                                             Unknown
          Nonpriority Creditor's Name
          PO Box 901003                                              When was the debt incurred?
          Fort Worth, TX 76101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice only


 4.5
 1        Chase Auto Finance                                         Last 4 digits of account number       1046                                             Unknown
          Nonpriority Creditor's Name
          PO Box 901003                                              When was the debt incurred?
          Fort Worth, TX 76101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 19 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.5
 2        Chase Auto Finance                                         Last 4 digits of account number       1081                                             Unknown
          Nonpriority Creditor's Name
          PO Box 901003                                              When was the debt incurred?
          Fort Worth, TX 76101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice only


 4.5
 3        Citicards CBNA                                             Last 4 digits of account number       1981                                             Unknown
          Nonpriority Creditor's Name
          5800 South Corporate Place                                 When was the debt incurred?
          Sioux Falls, SD 57108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.5
 4        Citimortgage Inc                                           Last 4 digits of account number       1981                                             Unknown
          Nonpriority Creditor's Name
          5800 South Corporate Place                                 When was the debt incurred?
          Sioux Falls, SD 57108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 20 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.5
 5        Citimortgage Inc                                           Last 4 digits of account number       XXXX                                             Unknown
          Nonpriority Creditor's Name
          PO Box 6243                                                When was the debt incurred?
          Sioux Falls, SD 57117-6243
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice only


 4.5
 6        Citizens Bank                                              Last 4 digits of account number       2147                                           $35,409.00
          Nonpriority Creditor's Name
          970 Westminster Street                                     When was the debt incurred?
          Providence, RI 02903
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal Loan


 4.5
 7        City Medical of Upper                                      Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 117091                                              When was the debt incurred?
          Atlanta, GA 30368
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 21 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.5
 8        CNA Insurance                                              Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 790094                                              When was the debt incurred?
          Saint Louis, MO 63179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.5
 9        Comairco Equipment                                         Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          28 Scouting Blvd. #E                                       When was the debt incurred?
          Medford, NY 11763
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.6
 0        Comenity Bank/AnntyLR                                      Last 4 digits of account number       XXXX                                             Unknown
          Nonpriority Creditor's Name
          PO Box 182273                                              When was the debt incurred?
          Columbus, OH 43218-2273
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 22 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.6
 1        Comenity Bank/AnntyLR                                      Last 4 digits of account number       XXXX                                             Unknown
          Nonpriority Creditor's Name
          PO Box 182273                                              When was the debt incurred?
          Columbus, OH 43218-2273
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.6
 2        Comenity Bank/ATYLRLMC                                     Last 4 digits of account number       XXXX                                             Unknown
          Nonpriority Creditor's Name
          PO Box 182273                                              When was the debt incurred?
          Columbus, OH 43218
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.6
 3        Con Edison                                                 Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          JAF Station                                                When was the debt incurred?
          PO Box 1701
          New York, NY 10116
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 23 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.6
 4        Continental Lift                                           Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          127-18 Foch Boulevard                                      When was the debt incurred?
          South Ozone Park, NY 11420
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.6
 5        Coral Color Process                                        Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          50 Mall Drive                                              When was the debt incurred?
          Commack, NY 11725
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.6
 6        Craig Envelope                                             Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          220 Miller Place                                           When was the debt incurred?
          Hicksville, NY 11801
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 24 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.6
 7        Crystal Springs                                            Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 660579                                              When was the debt incurred?
          Dallas, TX 75266
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.6
 8        CST                                                        Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 415299                                              When was the debt incurred?
          Boston, MA 02241
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.6
 9        Cyngient                                                   Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          41 Plymouth Street                                         When was the debt incurred?
          Fairfield, NJ 07004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 25 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.7
 0        DC Graphics                                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          59 Central Avenue                                          When was the debt incurred?
          Ste. 15
          Farmingdale, NY 11735
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.7
 1        Deutch, Maury                                              Last 4 digits of account number                                                      $50,000.00
          Nonpriority Creditor's Name
          35 Roxbury Road                                            When was the debt incurred?
          Rockville Centre, NY 11570
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal Loan


 4.7
 2        Deva's Trucking                                            Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          21-01 29th Avenue                                          When was the debt incurred?
          Astoria, NY 11102
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 26 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.7
 3        Direct Energy                                              Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 70220                                               When was the debt incurred?
          Philadelphia, PA 19176
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.7
 4        Dr. Kenneth Kobliner                                       Last 4 digits of account number                                                        $1,250.00
          Nonpriority Creditor's Name
          23 Bond Street                                             When was the debt incurred?
          Great Neck, NY 11021
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 5        East Tek Security Systems                                  Last 4 digits of account number                                                          $500.00
          Nonpriority Creditor's Name
          30 Glenn Wild Road                                         When was the debt incurred?
          Rock Hill, NY 12775
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 27 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.7
 6        Echo Global                                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          22168 Network Place                                        When was the debt incurred?
          Chicago, IL 60673
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.7
 7        EMA Global                                                 Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          700 South Washington                                       When was the debt incurred?
          Ste. 260
          Alexandria, VA 22314
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.7
 8        EMT International                                          Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          780 Centerline Drive                                       When was the debt incurred?
          Oneida, WI 54155
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 28 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.7
 9        EZ Pass                                                    Last 4 digits of account number       7429                                               $108.75
          Nonpriority Creditor's Name
          PO Box 149001                                              When was the debt incurred?
          Staten Island, NY 10314-5001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 0        EZ Pass                                                    Last 4 digits of account number       7604                                                 $46.05
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?

          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 1        Falik, Dr. Shelley                                         Last 4 digits of account number                                                      $50,000.00
          Nonpriority Creditor's Name
          PO Box 40                                                  When was the debt incurred?
          Marion, IL 62959
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal Loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 29 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.8
 2        FC Meyer                                                   Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          25110 Network Place                                        When was the debt incurred?
          Chicago, IL 60673
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.8
 3        Federal Express                                            Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 371461                                              When was the debt incurred?
          Pittsburgh, PA 15250
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.8
 4        Five Star Carting                                          Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          58-35 47th Street                                          When was the debt incurred?
          Maspeth, NY 11378
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 30 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.8
 5        Gadge                                                      Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 9471                                                When was the debt incurred?
          New York, NY 10087
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.8
 6        Gasho                                                      Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          460 W. Gay Street                                          When was the debt incurred?
          West Chester, PA 19380
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.8
 7        Gettry Marcus                                              Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          1407 Broadway                                              When was the debt incurred?
          40th Floor
          New York, NY 10018
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 31 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.8
 8        Global Electronic                                          Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          5325 Palmero Court                                         When was the debt incurred?
          Buford, GA 30518
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.8
 9        Global Tranz                                               Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 203285                                              When was the debt incurred?
          Dallas, TX 75320
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.9
 0        Goodman, David                                             Last 4 digits of account number                                                      $50,000.00
          Nonpriority Creditor's Name
          7 Seminole Way                                             When was the debt incurred?
          Bloomfield, CT 06002
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal Loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 32 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.9
 1        Granowitz, Jennifer & Daniel                               Last 4 digits of account number                                                     $130,000.00
          Nonpriority Creditor's Name
          1775 York Avenue                                           When was the debt incurred?
          New York, NY
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal Loan


 4.9
 2        H.O. Penn                                                  Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          122 Noxon Road                                             When was the debt incurred?
          Poughkeepsie, NY 12603
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.9
 3        Henkel                                                     Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 281666                                              When was the debt incurred?
          Atlanta, GA 30384
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 33 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.9
 4        Hudson Energy                                              Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 29193                                               When was the debt incurred?
          New York, NY 10087
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.9
 5        Impact Fire                                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          42 Broadway                                                When was the debt incurred?
          Lynbrook, NY 11563
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.9
 6        International Paper                                        Last 4 digits of account number                                                     $500,000.00
          Nonpriority Creditor's Name
          6400 Poplar Avenue                                         When was the debt incurred?           4/2/2019
          Memphis, TN 38197
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal guarantee on business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 34 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.9
 7        Interstate Envelope                                        Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          Manufacturing Corp.                                        When was the debt incurred?
          677 Park Lane
          Valley Stream, NY 11581
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.9
 8        Interstate Envelope                                        Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          Manufacturing Corp.                                        When was the debt incurred?
          677 Park Lane
          Valley Stream, NY 11581
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt for lease of space


 4.9
 9        Jay Hawk                                                   Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 4228                                                When was the debt incurred?
          Olathe, KS 66063
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 35 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 00       Jere's Hardware                                            Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          173-05 Horace Harding Expy.                                When was the debt incurred?
          Fresh Meadows, NY 11365
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 01       John Iacono                                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          230 Knicerbocker Avenue                                    When was the debt incurred?
          Bohemia, NY 11716
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 02       JPMCB AUTO                                                 Last 4 digits of account number       XXXX                                             Unknown
          Nonpriority Creditor's Name
          PO BOX 901076                                              When was the debt incurred?
          Fort Worth, TX 76101-2076
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 36 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 03       JPMCB AUTO                                                 Last 4 digits of account number       XXXX                                             Unknown
          Nonpriority Creditor's Name
          PO BOX 901076                                              When was the debt incurred?
          Fort Worth, TX 76101-2076
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice only


 4.1
 04       JPMCB Card Services                                        Last 4 digits of account number       9037                                           $25,866.32
          Nonpriority Creditor's Name
          PO Box 15369                                               When was the debt incurred?
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card


 4.1
 05       JPMCB Card Services                                        Last 4 digits of account number       0394;4720                                      $11,490.00
          Nonpriority Creditor's Name
          PO Box 15369                                               When was the debt incurred?
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 37 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 06       K.E.B. Pest Control                                        Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          35 Grassy Sprain Road                                      When was the debt incurred?
          Ste. LL2
          Yonkers, NY 10710
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 07       Kaman Industrial                                           Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 74556                                               When was the debt incurred?
          Chicago, IL 60696
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 08       Lanco Adhesives                                            Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          1723 Ginesi Drive                                          When was the debt incurred?
          Freehold, NJ 07728
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 38 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 09       Leaf Capital Funding LLC                                   Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          2005 Market Street                                         When was the debt incurred?
          14th Floor
          Philadelphia, PA 19103
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 10       Lemler Capital Advisors                                    Last 4 digits of account number                                                      $50,000.00
          Nonpriority Creditor's Name
          Attn: Seth Lemler                                          When was the debt incurred?
          60 West 57th Street, Apt. 14L
          New York, NY 10019
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal Loan


 4.1
 11       Lentz & Gengaro LLP                                        Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          347 Mt. Pleasant Ave, Ste 203                              When was the debt incurred?
          Attn: David Lentz, Esq.
          West Orange, NJ 07052
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 39 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 12       Lexington Technologies                                     Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 3214                                                When was the debt incurred?
          Farmingdale, NY 11735
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 13       Lift Parts                                                 Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          56-60 59th Street                                          When was the debt incurred?
          Maspeth, NY 11378
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 14       Lindemeyr Munroe                                           Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 416207                                              When was the debt incurred?
          Boston, MA 02241
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 40 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 15       Local 210 Teamsters                                        Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          55 Broad Street                                            When was the debt incurred?
          11th Floor
          New York, NY 10004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 16       Lovell Safety                                              Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          110 Williams Street                                        When was the debt incurred?
          12th Floor
          New York, NY 10038
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 17       M.A.J. Enterprises                                         Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          200 South Service Road                                     When was the debt incurred?
          Ste. 103
          Roslyn Heights, NY 11577
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 41 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 18       M.J. Lemaku Storage Inc.                                   Last 4 digits of account number                                                        $6,876.12
          Nonpriority Creditor's Name
          60 Oak Drive                                               When was the debt incurred?
          Suite 600
          Syosset, NY 11971
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 19       MACYS/DSNB                                                 Last 4 digits of account number       XXXX                                             Unknown
          Nonpriority Creditor's Name
          PO Box 78008                                               When was the debt incurred?
          Phoenix, AZ 85062-8008
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card


 4.1
 20       MACYS/DSNB                                                 Last 4 digits of account number       XXXX                                             Unknown
          Nonpriority Creditor's Name
          PO Box 78008                                               When was the debt incurred?
          Phoenix, AZ 85062-8008
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 42 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 21       Marathon Cutting Die                                       Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          2340 Foster Avenue                                         When was the debt incurred?
          Wheeling, IL 60090
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 22       Marina Auerbach M.D.                                       Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          18 East 77th Street                                        When was the debt incurred?
          New York, NY 10075
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 23       Mark Andy                                                  Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          7561 Solutions Center                                      When was the debt incurred?
          Chicago, IL 60677
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 43 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 24       Maspeth Pallet                                             Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          5743 43rd Street                                           When was the debt incurred?
          Maspeth, NY 11378
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 25       Mogul Technology                                           Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          25 Murray Avenue                                           When was the debt incurred?
          Port Washington, NY 11050
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 26       Multi Plastics                                             Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 674                                                 When was the debt incurred?
          Lewis Center, OH 43035
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 44 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 27       National Grid                                              Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 11741                                               When was the debt incurred?
          Newark, NJ 07101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 28       New Penn Motor                                             Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          24801 Network Place                                        When was the debt incurred?
          Chicago, IL 60673
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 29       Nissan Infiniti LT                                         Last 4 digits of account number       0943                                             Unknown
          Nonpriority Creditor's Name
          PO Box 660366                                              When was the debt incurred?
          Dallas, TX 75266
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 45 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 30       Nissan Infiniti LT                                         Last 4 digits of account number       XXXX                                             Unknown
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?

          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice only


 4.1
 31       Nordstrom/TD BANK USA                                      Last 4 digits of account number       XXXX                                             Unknown
          Nonpriority Creditor's Name
          PO BOX 79137                                               When was the debt incurred?
          Phoenix, AZ 85062-9137
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 32       Northland-Willett                                          Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          12 High Street                                             When was the debt incurred?
          PO Box 2160
          Plainville, MA 02762
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 46 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 33       Northstar Pulp & Paper                                     Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          89 Guion Street                                            When was the debt incurred?
          Springfield, MA 01104
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal guarantee on business debt.


 4.1
 34       NYC Water Board                                            Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 11863                                               When was the debt incurred?
          Newark, NJ 07101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 35       One Point Systems                                          Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          10 Pickersgill Court                                       When was the debt incurred?
          Quay W Busi Village
          Suderland SR5 2AQ
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 47 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 36       Oxford Health Plans                                        Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 1697                                                When was the debt incurred?
          Newark, NJ 07101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 37       Parmco Global                                              Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 670385                                              When was the debt incurred?
          Dallas, TX 75267
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 38       Paychex                                                    Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 4482                                                When was the debt incurred?
          Carol Stream, IL 60197
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 48 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 39       Persaud, Balwan                                            Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          71-03 Little Neck Parkway                                  When was the debt incurred?
          2nd Floor
          Glen Oaks, NY 11004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Buisness claim


 4.1
 40       Pitney Bowes Global                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          PO Box 371887                                              When was the debt incurred?
          Pittsburgh, PA 15250
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 41       Pixel Specialty Solution                                   Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          228 S. Main Street                                         When was the debt incurred?
          Spring Grove, PA 17362
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 49 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 42       Precise Rotary                                             Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          9250 Ivanhoe Street                                        When was the debt incurred?
          Schiller Park, IL 60176
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 43       President Industrial Products                              Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 387                                                 When was the debt incurred?
          Moonachie, NJ 07074
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 44       Propump                                                    Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          707 Woodfield Road                                         When was the debt incurred?
          West Hempstead, NY 11552
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 50 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 45       Prosthodontic Associates                                   Last 4 digits of account number                                                          $250.00
          Nonpriority Creditor's Name
          of Long Island                                             When was the debt incurred?
          1 Hollow Lane
          Lake Success, NY 11042
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 46       Purchase Power                                             Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 371874                                              When was the debt incurred?
          Pittsburgh, PA 15250
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 47       RBB Transport                                              Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          2941 Rockaway Avenue                                       When was the debt incurred?
          Oceanside, NY 11572
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 51 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 48       Robert Rattner                                             Last 4 digits of account number                                                        $1,800.00
          Nonpriority Creditor's Name
          22 B Street                                                When was the debt incurred?
          Swan Lake, NY 12783
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 49       Rosmini Graphic                                            Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          1375 Bangor Street                                         When was the debt incurred?
          Copiague, NY 11726
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 50       Ross Electric                                              Last 4 digits of account number                                                          $250.00
          Nonpriority Creditor's Name
          431 Twin Bridge Road                                       When was the debt incurred?
          Ferndale, NY 12734
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 52 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 51       Sachs, Patricia                                            Last 4 digits of account number                                                      $25,000.00
          Nonpriority Creditor's Name
          4200 Leland Street                                         When was the debt incurred?
          Chevy Chase, MD 20815
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal Loan


 4.1
 52       Sarwal, Janet                                              Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          89 Reservoir Avenue                                        When was the debt incurred?
          Westfield, MA 01085
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 53       Schoenfeld, Melvin & Bela                                  Last 4 digits of account number                                                     $101,208.87
          Nonpriority Creditor's Name
          11 Earle Drive                                             When was the debt incurred?
          Syosset, NY 11791
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Confession of Judgment




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 53 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 54       Schumacher & Farley PL                                     Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          77-15 19th Road                                            When was the debt incurred?
          2nd Floor
          East Elmhurst, NY 11370
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 55       Seven Bridges Supply                                       Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          8500 Baycenter Road                                        When was the debt incurred?
          Ste. 18
          Jacksonville, FL 32256
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 56       Simonson, Dr. Barry G.                                     Last 4 digits of account number                                                      $25,000.00
          Nonpriority Creditor's Name
          3 Black Rock Road                                          When was the debt incurred?
          Muttontown, NY 11791
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal Loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 54 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 57       Slomins Inc.                                               Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          125 Lauman Avenue                                          When was the debt incurred?
          PO Box 1886
          Hicksville, NY 11802
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 58       Spare Part Solutions                                       Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          3374 Precision Drive                                       When was the debt incurred?
          Rockford, IL 61109
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 59       Star NYL Paper & Tape                                      Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          75 Stockholm Street                                        When was the debt incurred?
          Brooklyn, NY 11221
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 55 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 60       Stern, Robert & Marian                                     Last 4 digits of account number                                                     $410,000.00
          Nonpriority Creditor's Name
          215 East 73rd Street                                       When was the debt incurred?           5/2016-10/2019
          New York, NY
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal Loan


 4.1
 61       SYNC / Brooks Brothers                                     Last 4 digits of account number       9525                                             Unknown
          Nonpriority Creditor's Name
          PO Box 965005                                              When was the debt incurred?
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 62       SYNCB/Banana Republic                                      Last 4 digits of account number       XXXX                                             Unknown
          Nonpriority Creditor's Name
          PO BOX 960061                                              When was the debt incurred?
          Orlando, FL 32896-0061
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 56 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 63       SYNCB/GAP                                                  Last 4 digits of account number       XXXX                                             Unknown
          Nonpriority Creditor's Name
          PO BOX 96001                                               When was the debt incurred?
          Orlando, FL 32896-0061
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 64       SYNCB/LORD & TAYLOR                                        Last 4 digits of account number       XXXX                                             Unknown
          Nonpriority Creditor's Name
          PO BOX 96001                                               When was the debt incurred?
          Orlando, FL 32896-0061
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 65       SYNCB/TJX COS                                              Last 4 digits of account number       XXXX                                             Unknown
          Nonpriority Creditor's Name
          PO BOX 530948                                              When was the debt incurred?
          Atlanta, GA 30353-0948
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 57 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 66       SYNCB/TJX COS                                              Last 4 digits of account number       XXXX                                             Unknown
          Nonpriority Creditor's Name
          PO BOX 530948                                              When was the debt incurred?
          Atlanta, GA 30353-0948
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 67       T&H Commack                                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          59 Mall Drive                                              When was the debt incurred?
          Commack, NY 11725
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 68       Tarica, Dr. David                                          Last 4 digits of account number                                                      $25,000.00
          Nonpriority Creditor's Name
          145 Golf View Drive                                        When was the debt incurred?           9/2018
          Jericho, NY 11753
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 58 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 69       Teamsters Local 210                                        Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          c/o Crossroads Healthcare                                  When was the debt incurred?
          PO Box 090360
          Staten Island, NY 10309
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 70       Top Promotional Drive                                      Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          1794 Illinois Avenue                                       When was the debt incurred?
          Perris, CA 92571
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 71       Toyota Motor Credit Corp.                                  Last 4 digits of account number       492J                                             Unknown
          Nonpriority Creditor's Name
          5005 N River Boulevard NE                                  When was the debt incurred?
          Cedar Rapids, IA 52411
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 59 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 72       Turtle & Hughes                                            Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          1900 Lower Road                                            When was the debt incurred?
          Linden, NJ 07036
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 73       Uline Inc.                                                 Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 88741                                               When was the debt incurred?
          Chicago, IL 60680
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 74       Unishippers                                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          81-28 Margaret Place                                       When was the debt incurred?
          Ridgewood, NY 11385
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 60 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 75       United Products & Service                                  Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          450 ButlerStreet                                           When was the debt incurred?
          Pittsburgh, PA 15223
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 76       UPS                                                        Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          55 Glendale Parkway NE                                     When was the debt incurred?
          Atlanta, GA 30328
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 77       Veritiv                                                    Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 644520                                              When was the debt incurred?
          Pittsburgh, PA 15264
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 61 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 78       Verizon                                                    Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 15124                                               When was the debt incurred?
          Albany, NY 12212
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 79       Verizon Wireless                                           Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 408                                                 When was the debt incurred?
          Newark, NJ 07101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 80       W&D North America                                          Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 87-0375                                             When was the debt incurred?
          Kansas City, MO 64187
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 62 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 81       Waste Connections                                          Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 660654                                              When was the debt incurred?
          Dallas, TX 75266
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 82       Waste Oil Solutions                                        Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          109 Jersey Street                                          When was the debt incurred?
          West Babylon, NY 11704
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 83       Waterman Electric                                          Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          32 Newell Street                                           When was the debt incurred?
          Brooklyn, NY 11222
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 63 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 84       Webscope                                                   Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          99 West Hawthorne Avenue                                   When was the debt incurred?
          Ste. 420
          Valley Stream, NY 11580
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 85       Wells Fargo                                                Last 4 digits of account number       0414                                          $325,000.00
          Nonpriority Creditor's Name
          P.O. Box 5185                                              When was the debt incurred?
          Sioux Falls, SD 57117-5185
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Student Loan - Co-Signor
 4.1
 86       Wells Fargo Bank                                           Last 4 digits of account number       1043                                             Unknown
          Nonpriority Creditor's Name
          PO Box 3117                                                When was the debt incurred?
          Winston Salem, NC 27102
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   HELOC




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 64 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 87       Wells Fargo Bank NA                                        Last 4 digits of account number       6664                                             Unknown
          Nonpriority Creditor's Name
          PO Box 31557                                               When was the debt incurred?
          Billings, MT 59107
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   HELOC


 4.1
 88       Wells Fargo Bank NA                                        Last 4 digits of account number       6877                                             Unknown
          Nonpriority Creditor's Name
          PO Box 31557                                               When was the debt incurred?
          Billings, MT 59107
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   HELOC


 4.1
 89       Wells Fargo Home Mortgage                                  Last 4 digits of account number       2057                                             Unknown
          Nonpriority Creditor's Name
          PO Box 10335                                               When was the debt incurred?
          Corydon, IA 50060
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 65 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 90       WestMed Medical Group                                      Last 4 digits of account number                                                          $133.00
          Nonpriority Creditor's Name
          PO Box 417146                                              When was the debt incurred?
          Boston, MA 02241-7146
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 91       White Plains Hospital                                      Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          41 East Post Road                                          When was the debt incurred?           2/25/2019-2/29/2019
          White Plains, NY 10601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 92       White Plains Radiology                                     Last 4 digits of account number                                                          $408.00
          Nonpriority Creditor's Name
          41 East Post Road                                          When was the debt incurred?
          White Plains, NY 10601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 66 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                Case number (if known)

 4.1
 93       Woolco Foods Inc.                                          Last 4 digits of account number                                                      $25,000.00
          Nonpriority Creditor's Name
          Attn: Steven Toboroff                                      When was the debt incurred?
          135 Amity Street
          Jersey City, NJ 07304
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal Loan


 4.1
 94       Worcester Envelope                                         Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          22 Millbury Street                                         When was the debt incurred?
          Auburn, MA 01501
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 95       Wycoff Imaging                                             Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 435                                                 When was the debt incurred?
          Martindale, PA 17549
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 67 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
 Debtor 1 Leslie F. Stern
 Debtor 2 Denise U. Stern                                                                                 Case number (if known)

 4.1
 96        XPO Logistics                                             Last 4 digits of account number                                                                  Unknown
           Nonpriority Creditor's Name
           Fivew American Lane                                       When was the debt incurred?
           Greenwich, CT 06831
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
               Debtor 1 only                                              Contingent

               Debtor 2 only                                              Unliquidated
               Debtor 1 and Debtor 2 only                                 Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                     Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

               No                                                         Debts to pension or profit-sharing plans, and other similar debts

               Yes                                                        Other. Specify   Business debt

 Part 3:       List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Armstrong Teasdale LLP                                        Line 4.97 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 919 Third Avenue                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 37th Floor
 New York, NY 10022
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bella and Melvin Schoenfeld                                   Line 4.153 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 16740 Colchester Court                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Delray Beach, FL 33484
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                 Total Claim
                        6a.    Domestic support obligations                                                  6a.       $                          0.00
 Total
 claims
 from Part 1            6b.    Taxes and certain other debts you owe the government                          6b.       $                          0.00
                        6c.    Claims for death or personal injury while you were intoxicated                6c.       $                          0.00
                        6d.    Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                          0.00

                        6e.    Total Priority. Add lines 6a through 6d.                                      6e.       $                          0.00

                                                                                                                                 Total Claim
                        6f.    Student loans                                                                 6f.       $                  325,000.00
 Total
 claims
 from Part 2            6g.    Obligations arising out of a separation agreement or divorce that
                               you did not report as priority claims                                         6g.       $                          0.00
                        6h.    Debts to pension or profit-sharing plans, and other similar debts             6h.       $                          0.00
                        6i.    Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                               here.                                                                                   $                2,433,680.49

                        6j.    Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                2,758,680.49




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 68 of 68
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
 Fill in this information to identify your case:

 Debtor 1                  Leslie F. Stern
                           First Name                         Middle Name            Last Name

 Debtor 2                  Denise U. Stern
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               SOUTHERN DISTRICT OF NEW YORK

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       WP North Tower LLC                                                         Apartment Lease/Rental Agreement
               80 State Street
               Albany, NY 12207-8000




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
 Fill in this information to identify your case:

 Debtor 1                   Leslie F. Stern
                            First Name                           Middle Name       Last Name

 Debtor 2                   Denise U. Stern
 (Spouse if, filing)        First Name                           Middle Name       Last Name


 United States Bankruptcy Court for the:                 SOUTHERN DISTRICT OF NEW YORK

 Case number
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:


    3.1         Denise U. Stern                                                                       Schedule D, line
                55 Bank Street                                                                        Schedule E/F, line
                Unit 1521                                                                             Schedule G
                White Plains, NY 10606




    3.2         Denise U. Stern                                                                      Schedule D, line
                55 Bank Street                                                                       Schedule E/F, line 4.104
                Unit 1521
                                                                                                     Schedule G
                White Plains, NY 10606
                                                                                                   JPMCB Card Services



    3.3         East Coast Envelope & Graphics                                                       Schedule D, line
                56-15 55th Drive                                                                     Schedule E/F, line     4.23
                Maspeth, NY 11378
                                                                                                     Schedule G
                                                                                                   Argo Envelope




Official Form 106H                                                             Schedule H: Your Codebtors                                Page 1 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Leslie F. Stern
 Debtor 1 Denise U. Stern                                                           Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.4      East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.1
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         A Duie Pyle Inc.



    3.5      East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.2
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         A1 Expert Service



    3.6      East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.3
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Above & Beyond



    3.7      East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.4
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Academy Fire



    3.8      East Coast Envelope & Graphics                                                 Schedule D, line
             56-15 55th Drive                                                               Schedule E/F, line  4.7
             Maspeth, NY 11378
                                                                                            Schedule G
                                                                                         All Printing Resources



    3.9      East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line   4.33
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Blue Bridge Financial LLC



    3.10     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line 4.37
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Canon Solution America



    3.11     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line  4.109
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Leaf Capital Funding LLC




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 2 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Leslie F. Stern
 Debtor 1 Denise U. Stern                                                           Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.12     East Coast Envelope & Graphics                                                 Schedule D, line
             56-15 55th Drive                                                               Schedule E/F, line   4.140
             Maspeth, NY 11378
                                                                                            Schedule G
                                                                                         Pitney Bowes Global



    3.13     East Coast Envelope & Graphics                                                 Schedule D, line
             56-15 55th Drive                                                               Schedule E/F, line   4.10
             Maspeth, NY 11378
                                                                                            Schedule G
                                                                                         Allied Knife Grinding



    3.14     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.14
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         American Express



    3.15     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.18
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         American Holt Corp.



    3.16     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line 4.19
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         American Paper Corp.



    3.17     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line  4.22
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Anderson & Vreeland Inc.



    3.18     East Coast Envelope & Graphics                                                 Schedule D, line
             56-15 55th Drive                                                               Schedule E/F, line   4.24
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Aries Electric



    3.19     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.25
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Asselin, Shawn




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 3 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Leslie F. Stern
 Debtor 1 Denise U. Stern                                                           Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.20     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line     4.26
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Associated Pacific



    3.21     East Coast Envelope & Graphics                                                 Schedule D, line
             56-15 55th Drive                                                               Schedule E/F, line    4.27
             Maspeth, NY 11378
                                                                                            Schedule G
                                                                                         Atlantic States



    3.22     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line     4.29
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         B.C.S., Inc / Bus. Credit Sol.



    3.23     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line     4.30
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Baker Titan



    3.24     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line     4.32
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Best Cutting Die



    3.25     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line  4.34
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Borders Folding Carton



    3.26     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line     4.35
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Braden Sutphin Ink



    3.27     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line     4.36
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Buyers Laboratory




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 4 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Leslie F. Stern
 Debtor 1 Denise U. Stern                                                           Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.28     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.43
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Capitol Sprinkler



    3.29     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.44
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Cascades



    3.30     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.45
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Cavert Wire



    3.31     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.47
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Cenveo



    3.32     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line 4.48
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         CEO Cutting Equipment



    3.33     East Coast Envelope & Graphics                                                 Schedule D, line
             56-15 55th Drive                                                               Schedule E/F, line 4.57
             Maspeth, NY 11378
                                                                                            Schedule G
                                                                                         City Medical of Upper



    3.34     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.58
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         CNA Insurance



    3.35     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.59
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Comairco Equipment




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 5 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Leslie F. Stern
 Debtor 1 Denise U. Stern                                                           Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.36     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.63
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Con Edison



    3.37     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.64
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Continental Lift



    3.38     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.65
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Coral Color Process



    3.39     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.66
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Craig Envelope



    3.40     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.67
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Crystal Springs



    3.41     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.68
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         CST



    3.42     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.69
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Cyngient



    3.43     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.70
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         DC Graphics




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 6 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Leslie F. Stern
 Debtor 1 Denise U. Stern                                                           Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.44     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.72
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Deva's Trucking



    3.45     East Coast Envelope & Graphics                                                 Schedule D, line
             56-15 55th Drive                                                               Schedule E/F, line   4.73
             Maspeth, NY 11378
                                                                                            Schedule G
                                                                                         Direct Energy



    3.46     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.76
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Echo Global



    3.47     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.77
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         EMA Global



    3.48     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.1
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         A Duie Pyle Inc.



    3.49     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.2
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         A1 Expert Service



    3.50     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.3
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Above & Beyond



    3.51     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.4
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Academy Fire




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 7 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Leslie F. Stern
 Debtor 1 Denise U. Stern                                                           Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.52     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line  4.5
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         ADS/Comenity/Victoria



    3.53     East Coast Envelope & Graphics                                                 Schedule D, line
             56-15 55th Drive                                                               Schedule E/F, line   4.6
             Maspeth, NY 11378
                                                                                            Schedule G
                                                                                         Alfred Wilkowski



    3.54     East Coast Envelope & Graphics                                                 Schedule D, line
             56-15 55th Drive                                                               Schedule E/F, line  4.7
             Maspeth, NY 11378
                                                                                            Schedule G
                                                                                         All Printing Resources



    3.55     East Coast Envelope & Graphics                                                 Schedule D, line
             56-15 55th Drive                                                               Schedule E/F, line   4.8
             Maspeth, NY 11378
                                                                                            Schedule G
                                                                                         Allied Financial Corp. of Del.



    3.56     East Coast Envelope & Graphics                                                 Schedule D, line
             56-15 55th Drive                                                               Schedule E/F, line   4.9
             Maspeth, NY 11378
                                                                                            Schedule G
                                                                                         Allied Financial Corp. of Del.



    3.57     East Coast Envelope & Graphics                                                 Schedule D, line
             56-15 55th Drive                                                               Schedule E/F, line   4.10
             Maspeth, NY 11378
                                                                                            Schedule G
                                                                                         Allied Knife Grinding



    3.58     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.12
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         American Express



    3.59     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.13
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         American Express




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 8 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Leslie F. Stern
 Debtor 1 Denise U. Stern                                                           Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.60     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.14
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         American Express



    3.61     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.15
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         American Express



    3.62     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.16
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         American Express



    3.63     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.17
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         American Express



    3.64     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.18
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         American Holt Corp.



    3.65     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line 4.19
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         American Paper Corp.



    3.66     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.20
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         AMEX/DSNB



    3.67     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line  4.22
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Anderson & Vreeland Inc.




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 9 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Leslie F. Stern
 Debtor 1 Denise U. Stern                                                           Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.68     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line     4.23
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Argo Envelope



    3.69     East Coast Envelope & Graphics                                                 Schedule D, line
             56-15 55th Drive                                                               Schedule E/F, line    4.24
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Aries Electric



    3.70     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line     4.25
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Asselin, Shawn



    3.71     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line     4.26
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Associated Pacific



    3.72     East Coast Envelope & Graphics                                                 Schedule D, line
             56-15 55th Drive                                                               Schedule E/F, line    4.27
             Maspeth, NY 11378
                                                                                            Schedule G
                                                                                         Atlantic States



    3.73     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line     4.29
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         B.C.S., Inc / Bus. Credit Sol.



    3.74     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line     4.30
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Baker Titan



    3.75     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line     4.32
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Best Cutting Die




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 10 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Leslie F. Stern
 Debtor 1 Denise U. Stern                                                           Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.76     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line   4.33
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Blue Bridge Financial LLC



    3.77     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line  4.34
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Borders Folding Carton



    3.78     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.35
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Braden Sutphin Ink



    3.79     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.36
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Buyers Laboratory



    3.80     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line 4.37
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Canon Solution America



    3.81     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.38
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Capital One



    3.82     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line 4.40
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Capital One Bank USA NA



    3.83     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.43
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Capitol Sprinkler




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 11 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Leslie F. Stern
 Debtor 1 Denise U. Stern                                                           Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.84     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.44
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Cascades



    3.85     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.45
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Cavert Wire



    3.86     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.46
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Century Industrial



    3.87     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.47
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Cenveo



    3.88     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line 4.48
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         CEO Cutting Equipment



    3.89     East Coast Envelope & Graphics                                                 Schedule D, line
             56-15 55th Drive                                                               Schedule E/F, line   4.53
             Maspeth, NY 11378
                                                                                            Schedule G
                                                                                         Citicards CBNA



    3.90     East Coast Envelope & Graphics                                                 Schedule D, line
             56-15 55th Drive                                                               Schedule E/F, line 4.57
             Maspeth, NY 11378
                                                                                            Schedule G
                                                                                         City Medical of Upper



    3.91     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.58
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         CNA Insurance




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 12 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Leslie F. Stern
 Debtor 1 Denise U. Stern                                                           Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.92     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.59
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Comairco Equipment



    3.93     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.63
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Con Edison



    3.94     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.64
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Continental Lift



    3.95     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.65
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Coral Color Process



    3.96     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.66
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Craig Envelope



    3.97     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.67
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Crystal Springs



    3.98     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.68
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         CST



    3.99     East Coast Envelope & Graphics                                                Schedule D, line
             56-15 55th Drive                                                              Schedule E/F, line    4.69
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Cyngient




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 13 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Leslie F. Stern
 Debtor 1 Denise U. Stern                                                           Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.10     East Coast Envelope & Graphics                                                Schedule D, line
    0        56-15 55th Drive                                                              Schedule E/F, line    4.70
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         DC Graphics



    3.10     East Coast Envelope & Graphics                                                Schedule D, line
    1        56-15 55th Drive                                                              Schedule E/F, line    4.72
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Deva's Trucking



    3.10     East Coast Envelope & Graphics                                                 Schedule D, line
    2        56-15 55th Drive                                                               Schedule E/F, line   4.73
             Maspeth, NY 11378
                                                                                            Schedule G
                                                                                         Direct Energy



    3.10     East Coast Envelope & Graphics                                                Schedule D, line
    3        56-15 55th Drive                                                              Schedule E/F, line    4.76
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Echo Global



    3.10     East Coast Envelope & Graphics                                                Schedule D, line
    4        56-15 55th Drive                                                              Schedule E/F, line    4.77
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         EMA Global



    3.10     East Coast Envelope & Graphics                                                Schedule D, line
    5        56-15 55th Drive                                                              Schedule E/F, line    4.78
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         EMT International



    3.10     East Coast Envelope & Graphics                                                Schedule D, line
    6        56-15 55th Drive                                                              Schedule E/F, line    4.82
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         FC Meyer



    3.10     East Coast Envelope & Graphics                                                Schedule D, line
    7        56-15 55th Drive                                                              Schedule E/F, line    4.83
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Federal Express




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 14 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Leslie F. Stern
 Debtor 1 Denise U. Stern                                                           Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.10     East Coast Envelope & Graphics                                                 Schedule D, line
    8        56-15 55th Drive                                                               Schedule E/F, line   4.84
             Maspeth, NY 11378
                                                                                            Schedule G
                                                                                         Five Star Carting



    3.10     East Coast Envelope & Graphics                                                Schedule D, line
    9        56-15 55th Drive                                                              Schedule E/F, line    4.85
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Gadge



    3.11     East Coast Envelope & Graphics                                                Schedule D, line
    0        56-15 55th Drive                                                              Schedule E/F, line    4.86
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Gasho



    3.11     East Coast Envelope & Graphics                                                Schedule D, line
    1        56-15 55th Drive                                                              Schedule E/F, line    4.87
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Gettry Marcus



    3.11     East Coast Envelope & Graphics                                                Schedule D, line
    2        56-15 55th Drive                                                              Schedule E/F, line    4.88
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Global Electronic



    3.11     East Coast Envelope & Graphics                                                Schedule D, line
    3        56-15 55th Drive                                                              Schedule E/F, line    4.89
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Global Tranz



    3.11     East Coast Envelope & Graphics                                                Schedule D, line
    4        56-15 55th Drive                                                              Schedule E/F, line    4.92
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         H.O. Penn



    3.11     East Coast Envelope & Graphics                                                Schedule D, line
    5        56-15 55th Drive                                                              Schedule E/F, line    4.93
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Henkel




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 15 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Leslie F. Stern
 Debtor 1 Denise U. Stern                                                           Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.11     East Coast Envelope & Graphics                                                Schedule D, line
    6        56-15 55th Drive                                                              Schedule E/F, line    4.94
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Hudson Energy



    3.11     East Coast Envelope & Graphics                                                Schedule D, line
    7        56-15 55th Drive                                                              Schedule E/F, line    4.95
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Impact Fire



    3.11     East Coast Envelope & Graphics                                                 Schedule D, line
    8        56-15 55th Drive                                                               Schedule E/F, line 2.1
             Maspeth, NY 11378
                                                                                            Schedule G
                                                                                         Internal Revenue Service



    3.11     East Coast Envelope & Graphics                                                 Schedule D, line
    9        56-15 55th Drive                                                               Schedule E/F, line   4.96
             Maspeth, NY 11378
                                                                                            Schedule G
                                                                                         International Paper



    3.12     East Coast Envelope & Graphics                                                 Schedule D, line
    0        56-15 55th Drive                                                               Schedule E/F, line   4.97
             Maspeth, NY 11378
                                                                                            Schedule G
                                                                                         Interstate Envelope



    3.12     East Coast Envelope & Graphics                                                 Schedule D, line
    1        56-15 55th Drive                                                               Schedule E/F, line   4.98
             Maspeth, NY 11378
                                                                                            Schedule G
                                                                                         Interstate Envelope



    3.12     East Coast Envelope & Graphics                                                Schedule D, line
    2        56-15 55th Drive                                                              Schedule E/F, line    4.99
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Jay Hawk



    3.12     East Coast Envelope & Graphics                                                Schedule D, line
    3        56-15 55th Drive                                                              Schedule E/F, line    4.100
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Jere's Hardware




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 16 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Leslie F. Stern
 Debtor 1 Denise U. Stern                                                           Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.12     East Coast Envelope & Graphics                                                Schedule D, line
    4        56-15 55th Drive                                                              Schedule E/F, line    4.101
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         John Iacono



    3.12     East Coast Envelope & Graphics                                                Schedule D, line
    5        56-15 55th Drive                                                              Schedule E/F, line    4.102
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         JPMCB AUTO



    3.12     East Coast Envelope & Graphics                                                Schedule D, line
    6        56-15 55th Drive                                                              Schedule E/F, line    4.103
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         JPMCB AUTO



    3.12     East Coast Envelope & Graphics                                                Schedule D, line
    7        56-15 55th Drive                                                              Schedule E/F, line    4.106
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         K.E.B. Pest Control



    3.12     East Coast Envelope & Graphics                                                Schedule D, line
    8        56-15 55th Drive                                                              Schedule E/F, line    4.107
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Kaman Industrial



    3.12     East Coast Envelope & Graphics                                                Schedule D, line
    9        56-15 55th Drive                                                              Schedule E/F, line    4.108
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Lanco Adhesives



    3.13     East Coast Envelope & Graphics                                                Schedule D, line
    0        56-15 55th Drive                                                              Schedule E/F, line  4.109
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Leaf Capital Funding LLC



    3.13     East Coast Envelope & Graphics                                                Schedule D, line
    1        56-15 55th Drive                                                              Schedule E/F, line 4.111
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Lentz & Gengaro LLP




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 17 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Leslie F. Stern
 Debtor 1 Denise U. Stern                                                           Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.13     East Coast Envelope & Graphics                                                Schedule D, line
    2        56-15 55th Drive                                                              Schedule E/F, line 4.112
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Lexington Technologies



    3.13     East Coast Envelope & Graphics                                                 Schedule D, line
    3        56-15 55th Drive                                                               Schedule E/F, line   4.113
             Maspeth, NY 11378
                                                                                            Schedule G
                                                                                         Lift Parts



    3.13     East Coast Envelope & Graphics                                                 Schedule D, line
    4        56-15 55th Drive                                                               Schedule E/F, line   4.114
             Maspeth, NY 11378
                                                                                            Schedule G
                                                                                         Lindemeyr Munroe



    3.13     East Coast Envelope & Graphics                                                Schedule D, line
    5        56-15 55th Drive                                                              Schedule E/F, line    4.115
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Local 210 Teamsters



    3.13     East Coast Envelope & Graphics                                                Schedule D, line
    6        56-15 55th Drive                                                              Schedule E/F, line    4.116
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Lovell Safety



    3.13     East Coast Envelope & Graphics                                                Schedule D, line
    7        56-15 55th Drive                                                              Schedule E/F, line    4.117
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         M.A.J. Enterprises



    3.13     East Coast Envelope & Graphics                                                Schedule D, line
    8        56-15 55th Drive                                                              Schedule E/F, line 4.121
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Marathon Cutting Die



    3.13     East Coast Envelope & Graphics                                                Schedule D, line
    9        56-15 55th Drive                                                              Schedule E/F, line 4.122
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Marina Auerbach M.D.




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 18 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Leslie F. Stern
 Debtor 1 Denise U. Stern                                                           Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.14     East Coast Envelope & Graphics                                                Schedule D, line
    0        56-15 55th Drive                                                              Schedule E/F, line    4.123
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Mark Andy



    3.14     East Coast Envelope & Graphics                                                Schedule D, line
    1        56-15 55th Drive                                                              Schedule E/F, line    4.124
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Maspeth Pallet



    3.14     East Coast Envelope & Graphics                                                Schedule D, line
    2        56-15 55th Drive                                                              Schedule E/F, line    4.125
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Mogul Technology



    3.14     East Coast Envelope & Graphics                                                Schedule D, line
    3        56-15 55th Drive                                                              Schedule E/F, line    4.126
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Multi Plastics



    3.14     East Coast Envelope & Graphics                                                Schedule D, line
    4        56-15 55th Drive                                                              Schedule E/F, line    4.127
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         National Grid



    3.14     East Coast Envelope & Graphics                                                Schedule D, line
    5        56-15 55th Drive                                                              Schedule E/F, line    4.128
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         New Penn Motor



    3.14     East Coast Envelope & Graphics                                                Schedule D, line
    6        56-15 55th Drive                                                              Schedule E/F, line    4.129
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Nissan Infiniti LT



    3.14     East Coast Envelope & Graphics                                                Schedule D, line
    7        56-15 55th Drive                                                              Schedule E/F, line    4.130
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Nissan Infiniti LT




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 19 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Leslie F. Stern
 Debtor 1 Denise U. Stern                                                           Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.14     East Coast Envelope & Graphics                                                Schedule D, line
    8        56-15 55th Drive                                                              Schedule E/F, line 4.131
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Nordstrom/TD BANK USA



    3.14     East Coast Envelope & Graphics                                                Schedule D, line
    9        56-15 55th Drive                                                              Schedule E/F, line    4.132
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Northland-Willett



    3.15     East Coast Envelope & Graphics                                                Schedule D, line
    0        56-15 55th Drive                                                              Schedule E/F, line 2.2
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         NYC Dept. of Finance



    3.15     East Coast Envelope & Graphics                                                Schedule D, line
    1        56-15 55th Drive                                                              Schedule E/F, line    4.134
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         NYC Water Board



    3.15     East Coast Envelope & Graphics                                                Schedule D, line
    2        56-15 55th Drive                                                              Schedule E/F, line  2.3
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         NYS Dept. Tax and Finance



    3.15     East Coast Envelope & Graphics                                                Schedule D, line
    3        56-15 55th Drive                                                              Schedule E/F, line    4.135
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         One Point Systems



    3.15     East Coast Envelope & Graphics                                                Schedule D, line
    4        56-15 55th Drive                                                              Schedule E/F, line    4.136
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Oxford Health Plans



    3.15     East Coast Envelope & Graphics                                                Schedule D, line
    5        56-15 55th Drive                                                              Schedule E/F, line    4.137
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Parmco Global




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 20 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Leslie F. Stern
 Debtor 1 Denise U. Stern                                                           Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.15     East Coast Envelope & Graphics                                                Schedule D, line
    6        56-15 55th Drive                                                              Schedule E/F, line    4.138
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Paychex



    3.15     East Coast Envelope & Graphics                                                Schedule D, line
    7        56-15 55th Drive                                                              Schedule E/F, line    4.139
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Persaud, Balwan



    3.15     East Coast Envelope & Graphics                                                 Schedule D, line
    8        56-15 55th Drive                                                               Schedule E/F, line   4.140
             Maspeth, NY 11378
                                                                                            Schedule G
                                                                                         Pitney Bowes Global



    3.15     East Coast Envelope & Graphics                                                 Schedule D, line
    9        56-15 55th Drive                                                               Schedule E/F, line   4.141
             Maspeth, NY 11378
                                                                                            Schedule G
                                                                                         Pixel Specialty Solution



    3.16     East Coast Envelope & Graphics                                                Schedule D, line
    0        56-15 55th Drive                                                              Schedule E/F, line    4.142
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Precise Rotary



    3.16     East Coast Envelope & Graphics                                                Schedule D, line
    1        56-15 55th Drive                                                              Schedule E/F, line    4.143
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         President Industrial Products



    3.16     East Coast Envelope & Graphics                                                Schedule D, line
    2        56-15 55th Drive                                                              Schedule E/F, line    4.144
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Propump



    3.16     East Coast Envelope & Graphics                                                Schedule D, line
    3        56-15 55th Drive                                                              Schedule E/F, line    4.146
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Purchase Power




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 21 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Leslie F. Stern
 Debtor 1 Denise U. Stern                                                           Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.16     East Coast Envelope & Graphics                                                Schedule D, line
    4        56-15 55th Drive                                                              Schedule E/F, line    4.147
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         RBB Transport



    3.16     East Coast Envelope & Graphics                                                Schedule D, line
    5        56-15 55th Drive                                                              Schedule E/F, line    4.149
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Rosmini Graphic



    3.16     East Coast Envelope & Graphics                                                Schedule D, line
    6        56-15 55th Drive                                                              Schedule E/F, line    4.152
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Sarwal, Janet



    3.16     East Coast Envelope & Graphics                                                Schedule D, line
    7        56-15 55th Drive                                                              Schedule E/F, line 4.154
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Schumacher & Farley PL



    3.16     East Coast Envelope & Graphics                                                Schedule D, line
    8        56-15 55th Drive                                                              Schedule E/F, line 4.155
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Seven Bridges Supply



    3.16     East Coast Envelope & Graphics                                                 Schedule D, line
    9        56-15 55th Drive                                                               Schedule E/F, line   4.157
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Slomins Inc.



    3.17     East Coast Envelope & Graphics                                                Schedule D, line
    0        56-15 55th Drive                                                              Schedule E/F, line    4.158
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Spare Part Solutions



    3.17     East Coast Envelope & Graphics                                                Schedule D, line
    1        56-15 55th Drive                                                              Schedule E/F, line  4.159
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Star NYL Paper & Tape




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 22 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Leslie F. Stern
 Debtor 1 Denise U. Stern                                                           Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.17     East Coast Envelope & Graphics                                                Schedule D, line
    2        56-15 55th Drive                                                              Schedule E/F, line 4.161
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         SYNC / Brooks Brothers



    3.17     East Coast Envelope & Graphics                                                Schedule D, line
    3        56-15 55th Drive                                                              Schedule E/F, line 4.162
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         SYNCB/Banana Republic



    3.17     East Coast Envelope & Graphics                                                Schedule D, line
    4        56-15 55th Drive                                                              Schedule E/F, line    4.163
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         SYNCB/GAP



    3.17     East Coast Envelope & Graphics                                                Schedule D, line
    5        56-15 55th Drive                                                              Schedule E/F, line 4.164
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         SYNCB/LORD & TAYLOR



    3.17     East Coast Envelope & Graphics                                                Schedule D, line
    6        56-15 55th Drive                                                              Schedule E/F, line    4.165
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         SYNCB/TJX COS



    3.17     East Coast Envelope & Graphics                                                Schedule D, line
    7        56-15 55th Drive                                                              Schedule E/F, line    4.166
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         SYNCB/TJX COS



    3.17     East Coast Envelope & Graphics                                                Schedule D, line
    8        56-15 55th Drive                                                              Schedule E/F, line    4.167
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         T&H Commack



    3.17     East Coast Envelope & Graphics                                                Schedule D, line
    9        56-15 55th Drive                                                              Schedule E/F, line    4.169
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Teamsters Local 210




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 23 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Leslie F. Stern
 Debtor 1 Denise U. Stern                                                           Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.18     East Coast Envelope & Graphics                                                Schedule D, line
    0        56-15 55th Drive                                                              Schedule E/F, line  4.170
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Top Promotional Drive



    3.18     East Coast Envelope & Graphics                                                Schedule D, line   2.1
    1        56-15 55th Drive                                                              Schedule E/F, line
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Toyota Financial



    3.18     East Coast Envelope & Graphics                                                Schedule D, line   2.2
    2        56-15 55th Drive                                                              Schedule E/F, line
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Toyota Financial



    3.18     East Coast Envelope & Graphics                                                Schedule D, line
    3        56-15 55th Drive                                                              Schedule E/F, line  4.171
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Toyota Motor Credit Corp.



    3.18     East Coast Envelope & Graphics                                                Schedule D, line
    4        56-15 55th Drive                                                              Schedule E/F, line    4.172
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Turtle & Hughes



    3.18     East Coast Envelope & Graphics                                                 Schedule D, line
    5        56-15 55th Drive                                                               Schedule E/F, line   4.173
             Maspeth, NY 11378
                                                                                            Schedule G
                                                                                         Uline Inc.



    3.18     East Coast Envelope & Graphics                                                Schedule D, line
    6        56-15 55th Drive                                                              Schedule E/F, line    4.174
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Unishippers



    3.18     East Coast Envelope & Graphics                                                Schedule D, line
    7        56-15 55th Drive                                                              Schedule E/F, line  4.175
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         United Products & Service




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 24 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Leslie F. Stern
 Debtor 1 Denise U. Stern                                                           Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.18     East Coast Envelope & Graphics                                                Schedule D, line
    8        56-15 55th Drive                                                              Schedule E/F, line    4.176
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         UPS



    3.18     East Coast Envelope & Graphics                                                Schedule D, line
    9        56-15 55th Drive                                                              Schedule E/F, line    4.177
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Veritiv



    3.19     East Coast Envelope & Graphics                                                Schedule D, line
    0        56-15 55th Drive                                                              Schedule E/F, line    4.178
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Verizon



    3.19     East Coast Envelope & Graphics                                                Schedule D, line
    1        56-15 55th Drive                                                              Schedule E/F, line    4.179
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Verizon Wireless



    3.19     East Coast Envelope & Graphics                                               Schedule D, line
    2        56-15 55th Drive                                                             Schedule E/F, line     4.180
             Maspeth, NY 11378
                                                                                          Schedule G
                                                                                         W&D North America



    3.19     East Coast Envelope & Graphics                                                Schedule D, line
    3        56-15 55th Drive                                                              Schedule E/F, line    4.181
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Waste Connections



    3.19     East Coast Envelope & Graphics                                                Schedule D, line
    4        56-15 55th Drive                                                              Schedule E/F, line    4.182
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Waste Oil Solutions



    3.19     East Coast Envelope & Graphics                                                Schedule D, line
    5        56-15 55th Drive                                                              Schedule E/F, line    4.183
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Waterman Electric




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 25 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Leslie F. Stern
 Debtor 1 Denise U. Stern                                                           Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.19     East Coast Envelope & Graphics                                                Schedule D, line
    6        56-15 55th Drive                                                              Schedule E/F, line    4.184
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Webscope



    3.19     East Coast Envelope & Graphics                                                Schedule D, line
    7        56-15 55th Drive                                                              Schedule E/F, line    4.185
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Wells Fargo



    3.19     East Coast Envelope & Graphics                                                Schedule D, line
    8        56-15 55th Drive                                                              Schedule E/F, line    4.186
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Wells Fargo Bank



    3.19     East Coast Envelope & Graphics                                                Schedule D, line
    9        56-15 55th Drive                                                              Schedule E/F, line 4.187
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Wells Fargo Bank NA



    3.20     East Coast Envelope & Graphics                                                Schedule D, line
    0        56-15 55th Drive                                                              Schedule E/F, line 4.188
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Wells Fargo Bank NA



    3.20     East Coast Envelope & Graphics                                                Schedule D, line
    1        56-15 55th Drive                                                              Schedule E/F, line    4.21
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Amy Wilkowski



    3.20     East Coast Envelope & Graphics                                                Schedule D, line
    2        56-15 55th Drive                                                              Schedule E/F, line    4.194
             Maspeth, NY 11378
                                                                                          Schedule G
                                                                                         Worcester Envelope



    3.20     East Coast Envelope & Graphics                                                Schedule D, line
    3        56-15 55th Drive                                                              Schedule E/F, line    4.195
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Wycoff Imaging




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 26 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Leslie F. Stern
 Debtor 1 Denise U. Stern                                                           Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.20     East Coast Envelope & Graphics                                                Schedule D, line
    4        56-15 55th Drive                                                              Schedule E/F, line    4.196
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         XPO Logistics



    3.20     East Coast Envelope & Graphics                                                Schedule D, line
    5        56-15 55th Drive                                                              Schedule E/F, line   4.133
             Maspeth, NY 11378
                                                                                           Schedule G
                                                                                         Northstar Pulp & Paper



    3.20     Stephanie Stern                                                              Schedule D, line
    6        55 Bank Street                                                               Schedule E/F, line
             Unit 1521
                                                                                          Schedule G     2.1
             White Plains, NY 10606
                                                                                         WP North Tower LLC




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 27 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
Fill in this information to identify your case:

Debtor 1                      Leslie F. Stern

Debtor 2                      Denise U. Stern
(Spouse, if filing)

United States Bankruptcy Court for the:         SOUTHERN DISTRICT OF NEW YORK

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation
       Include part-time, seasonal, or
       self-employed work.                   Employer's name

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $             0.00     $              0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$             0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $          0.00            $        0.00




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
Debtor 1   Leslie F. Stern
Debtor 2   Denise U. Stern                                                                       Case number (if known)



                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $             0.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $               0.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $               0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $               0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $               0.00
     5e.    Insurance                                                                     5e.        $              0.00     $               0.00
     5f.    Domestic support obligations                                                  5f.        $              0.00     $               0.00
     5g.    Union dues                                                                    5g.        $              0.00     $               0.00
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $               0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $               0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00     $               0.00
     8b. Interest and dividends                                                           8b.        $              0.00     $               0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $          0.00         $               0.00
     8d. Unemployment compensation                                                        8d.        $          0.00         $               0.00
     8e. Social Security                                                                  8e.        $      2,102.00         $               0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                 0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $                 0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                 0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          2,102.00         $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              2,102.00 + $             0.00 = $           2,102.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                     0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.   $           2,102.00
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Debtor 2 was recently approved for SSI beginning July 2020. Expected payment is $910/month.
                             Both Debtors have also applied for unemployment and are awaiting approval while they look for
                             work. Debtors children are supporting them with any deficiency at this time, but will not be able to
                             continue to do so.




Official Form 106I                                                     Schedule I: Your Income                                                        page 2
Fill in this information to identify your case:

Debtor 1                 Leslie F. Stern                                                                   Check if this is:
                                                                                                               An amended filing
Debtor 2                 Denise U. Stern                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:    SOUTHERN DISTRICT OF NEW YORK                                             MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                                                                                     Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                            1,700.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                                0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                                0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                                0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                                0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                                0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
Debtor 1     Leslie F. Stern
Debtor 2     Denise U. Stern                                                                           Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                120.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  0.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                150.00
      6d. Other. Specify:                                                                    6d. $                                                  0.00
7.    Food and housekeeping supplies                                                           7. $                                             1,250.00
8.    Childcare and children’s education costs                                                 8. $                                                 0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                35.00
10.   Personal care products and services                                                    10. $                                                150.00
11.   Medical and dental expenses                                                            11. $                                                  0.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 550.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                   0.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  255.08
      15d. Other insurance. Specify: Renter's Insurance                                    15d. $                                                  126.17
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  879.31
      17b. Car payments for Vehicle 2                                                      17b. $                                                  650.00
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Public Storage unit (furniture, household goods, files)             21. +$                                                222.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       6,087.56
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       6,087.56
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               2,102.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              6,087.56

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                             -3,985.56

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here: Debtors intend to surrender the vehicles




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
 Fill in this information to identify your case:

 Debtor 1                    Leslie F. Stern
                             First Name                     Middle Name             Last Name

 Debtor 2                    Denise U. Stern
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF NEW YORK

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Leslie F. Stern                                                       X   /s/ Denise U. Stern
              Leslie F. Stern                                                           Denise U. Stern
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       April 30, 2020                                                 Date    April 30, 2020




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
 Fill in this information to identify your case:

 Debtor 1                  Leslie F. Stern
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Denise U. Stern
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF NEW YORK

 Case number
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                     lived there
        5 Renaissance Square                                     From-To:                       Same as Debtor 1                                    Same as Debtor 1
        White Plains, NY 10601                                   2/15/15-2/28/18                                                                 From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 For the calendar year before that:                  Wages, commissions,                    $-3,491,766.00           Wages, commissions,                        $0.00
 (January 1 to December 31, 2018 )                 bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
 Debtor 1      Leslie F. Stern
 Debtor 2      Denise U. Stern                                                                             Case number (if known)


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 For the calendar year:                              Wages, commissions,                    $-2,991,772.00           Wages, commissions,                       $0.00
 (January 1 to December 31, 2017 )                 bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)

 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
            No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
 Debtor 1      Leslie F. Stern
 Debtor 2      Denise U. Stern                                                                             Case number (if known)


8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                    Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                         Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
 Debtor 1      Leslie F. Stern
 Debtor 2      Denise U. Stern                                                                             Case number (if known)


      or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your       Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                            lost
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Reitler Kailas & Rosenblatt LLC                               Fees for legal services                                  3/4/20                    $7,500.00
       885 Third Avenue, 20 Fl
       New York, NY 10022


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
 Debtor 1      Leslie F. Stern
 Debtor 2      Denise U. Stern                                                                              Case number (if known)


 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of             Type of account or        Date account was       Last balance
       Address (Number, Street, City, State and ZIP              account number               instrument                closed, sold,      before closing or
       Code)                                                                                                            moved, or                   transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?             Describe the contents          Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                        have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access             Describe the contents          Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

       Public Storage                                                Denise U. Stern                        Books, papers, photos,            No
       7 South Pascack Road                                                                                 furniture, household goods,       Yes
       Spring Valley, NY                                                                                    paints


 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                 Describe the property                       Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
 Debtor 1      Leslie F. Stern
 Debtor 2      Denise U. Stern                                                                                  Case number (if known)


24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                   Status of the
       Case Number                                                   Name                                                                            case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                 A member of a limited liability company (LLC) or limited liability partnership (LLP)

                 A partner in a partnership

                 An officer, director, or managing executive of a corporation

                 An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business                 Employer Identification number
       Address                                                                                                       Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                     Dates business existed
       East Coast Envelope & Graphics                            Envelope Manufacturing                              EIN:       XX-XXXXXXX
       LLC
       56-15 55th Drive                                          Alan Willinger CPA                                  From-To    8/15/15-2/19/20
       Maspeth, NY 11378                                         Gettry Marcus CPA, PC
                                                                 1407 Broadway, 40 Fl
                                                                 New Yotk, NY 10018


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)

       Allied Financial Corp. of Del.
       151 Fries Mill Road
       Ste 503, 2nd Floor
       Turnerville, NJ 08012

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
 Debtor 1      Leslie F. Stern
 Debtor 2      Denise U. Stern                                                                             Case number (if known)


        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

        International Paper
        6400 Poplar Avenue
        Memphis, TN 38119

        Argo Envelope
        43-10 21st Street
        Long Island City, NY 11101

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Leslie F. Stern                                                     /s/ Denise U. Stern
 Leslie F. Stern                                                         Denise U. Stern
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date      April 30, 2020                                                Date     April 30, 2020

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
 Fill in this information to identify your case:

 Debtor 1                  Leslie F. Stern
                           First Name                       Middle Name              Last Name

 Debtor 2                  Denise U. Stern
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF NEW YORK

 Case number
 (if known)                                                                                                                      Check if this is an
                                                                                                                                 amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                    12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Toyota Financial                                     Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of        2017 Lexus RX 43,000 miles                        Reaffirmation Agreement.
    property              Debtors intend to surrender                       Retain the property and [explain]:
    securing debt:



    Creditor's         Toyota Financial                                     Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of        2016 Lexus NX 83,000 miles                        Reaffirmation Agreement.
    property              Debtors intend to surrender                       Retain the property and [explain]:
    securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
 Debtor 1      Leslie F. Stern
 Debtor 2      Denise U. Stern                                                                       Case number (if known)


 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Leslie F. Stern                                                          X /s/ Denise U. Stern
       Leslie F. Stern                                                                 Denise U. Stern
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        April 30, 2020                                                   Date    April 30, 2020




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Southern District of New York
             Leslie F. Stern
 In re       Denise U. Stern                                                                                  Case No.
                                                                                   Debtor(s)                  Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     7,835.00
             Prior to the filing of this statement I have received                                        $                     7,500.00
             Balance Due                                                                                  $                      335.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):           Debtor's daughter

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     April 30, 2020                                                                /s/ Yann Geron
     Date                                                                          Yann Geron
                                                                                   Signature of Attorney
                                                                                   Reitler Kailas & Rosenblatt LLC
                                                                                   885 Third Avenue
                                                                                   20th Floor
                                                                                   New York, NY 10022
                                                                                   212-209-3050 Fax: 212-371-5500
                                                                                   ygeron@reitlerlaw.com
                                                                                   Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                                               United States Bankruptcy Court
                                                                     Southern District of New York
            Leslie F. Stern
 In re      Denise U. Stern                                                                          Case No.
                                                                                   Debtor(s)         Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtors hereby verify that the attached list of creditors is true and correct to the best of their knowledge.



 Date: April 30, 2020                                                   /s/ Leslie F. Stern
                                                                        Leslie F. Stern
                                                                        Signature of Debtor

 Date: April 30, 2020                                                   /s/ Denise U. Stern
                                                                        Denise U. Stern
                                                                        Signature of Debtor




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




    A DUIE PYLE INC.
    650 WESTTOWN ROAD
    PO BOX 564
    WEST CHESTER, PA 19381


    A1 EXPERT SERVICE
    91 MARCUS BOULEVARD
    HAUPPAUGE, NY 11788


    ABOVE & BEYOND
    PO BOX 121
    FRANKLIN SQUARE, NY 11010


    ACADEMY FIRE
    42 BROADWAY
    LYNBROOK, NY 11563


    ADS/COMENITY/VICTORIA
    PO BOX 182273
    COLUMBUS, OH 43218-2273


    ALFRED WILKOWSKI
    677 PARK LANE
    VALLEY STREAM, NY 11581


    ALL PRINTING RESOURCES
    140 WEST LAKE DRIVE
    GLENDALE HEIGHTS, IL


    ALLIED FINANCIAL CORP. OF DEL.
    151 FRIES MILL ROAD
    STE 503, 2ND FLOOR
    TURNERVILLE, NJ 08012


    ALLIED KNIFE GRINDING
    180 BANGOR STREET
    LINDENHURST, NY 11757


    ALLY FINANCIAL
    PO BOX 380901
    BLOOMINGTON, MN 55438


    AMERICAN EXPRESS
    P.O. BOX 981537
    EL PASO, TX 79998
AMERICAN EXPRESS
PO BOX 1270
NEWARK, NJ 07101-1270


AMERICAN HOLT CORP.
203 CARNEGIE ROW
NORWOOD, MA 02062


AMERICAN PAPER CORP.
26-B EMMA STREET, STE. 1
AMELIA IND PARK
GUAYNABO, PR 00968


AMEX/DSNB
PO BOX 78008
PHOENIX, AZ 85062-8008


AMY WILKOWSKI
677 PARK LANE
VALLEY STREAM, NY 11581


ANDERSON & VREELAND INC.
8 EVANS STREET
FAIRFIELD, NJ 07004


ARGO ENVELOPE
43-10 21ST STREET
LONG ISLAND CITY, NY 11101


ARIES ELECTRIC
59-52 55TH DRIVE
MASPETH, NY 11378


ARMSTRONG TEASDALE LLP
919 THIRD AVENUE
37TH FLOOR
NEW YORK, NY 10022


ASSELIN, SHAWN
14 CRAWFORD TERRACE
RIVERSIDE, CT 06878


ASSOCIATED PACIFIC
724 VIA ALONDRA
CAMARILLO, CA 93012
ATLANTIC STATES
147 GAZZA BOULEVARD
FARMINGDALE, NY 11735


AVRICK, STUART
375 SOUTH END AVENUE
9E
NEW YORK, NY 10280


B.C.S., INC / BUS. CREDIT SOL.
242 EAST OGDEN AVENUE
2ND FLOOR
HINSDALE, IL 60521


BAKER TITAN
25 LAKE STREET
FARMINGDALE, NY 11735


BELLA AND MELVIN SCHOENFELD
16740 COLCHESTER COURT
DELRAY BEACH, FL 33484


BEST BUY
PO BOX 790441
SAINT LOUIS, MO 63179-0441


BEST CUTTING DIE
PO BOX 9217
ELK GROVE VILLAGE, IL 60009


BLUE BRIDGE FINANCIAL LLC
11911 FREEDOM DR.
ONE FOUNTAIN SQUARE, STE. 570
RESTON, VA 20190


BORDERS FOLDING CARTON
501 NORTHPOINT WAY
ACWORTH, GA 30102


BRADEN SUTPHIN INK
WIKOFF COLOR PO BOX 734189
CHICAGO, IL 60673
BUYERS LABORATORY
80 LITTE FALLS ROAD
FAIRFIELD, NJ 07004


CANON SOLUTION AMERICA
ONE CANON PARK
MELVILLE, NY 11747


CAPITAL ONE
PO BOX 6492
CAROL STREAM, IL 60197


CAPITAL ONE / SAKS FIFTH
520 W PARKLAND DRIVE
SANDY, UT 84070


CAPITAL ONE BANK USA NA
PO BOX 90281
SALT LAKE CITY, UT 84130-0281


CAPITAL ONE/L&T
PO BOX 7680
CAROL STREAM, IL 60116-7680


CAPITAL ONE/SAKS
PO BOX 7680
CAROL STREAM, IL 60116-7680


CAPITOL SPRINKLER
51-51 59TH PLACE
WOODSIDE, NY 11377


CASCADES
PO BOX 67364
DETROIT, MI 48267


CAVERT WIRE
PO BOX 602673
CHARLOTTE, NC 28260


CENTURY INDUSTRIAL
26-27 JACKSON AVENUE
LONG ISLAND CITY, NY 11101
CENVEO
PO BOX 802035
CHICAGO, IL 60680


CEO CUTTING EQUIPMENT
817 PLUM ROSE DRIVE
LIBERTY, MO 64068


CHASE AUTO FINANCE
PO BOX 901003
FORT WORTH, TX 76101


CITICARDS CBNA
5800 SOUTH CORPORATE PLACE
SIOUX FALLS, SD 57108


CITIMORTGAGE INC
5800 SOUTH CORPORATE PLACE
SIOUX FALLS, SD 57108


CITIMORTGAGE INC
PO BOX 6243
SIOUX FALLS, SD 57117-6243


CITIZENS BANK
970 WESTMINSTER STREET
PROVIDENCE, RI 02903


CITY MEDICAL OF UPPER
PO BOX 117091
ATLANTA, GA 30368


CNA INSURANCE
PO BOX 790094
SAINT LOUIS, MO 63179


COMAIRCO EQUIPMENT
28 SCOUTING BLVD. #E
MEDFORD, NY 11763


COMENITY BANK/ANNTYLR
PO BOX 182273
COLUMBUS, OH 43218-2273
COMENITY BANK/ATYLRLMC
PO BOX 182273
COLUMBUS, OH 43218


CON EDISON
JAF STATION
PO BOX 1701
NEW YORK, NY 10116


CONTINENTAL LIFT
127-18 FOCH BOULEVARD
SOUTH OZONE PARK, NY 11420


CORAL COLOR PROCESS
50 MALL DRIVE
COMMACK, NY 11725


CRAIG ENVELOPE
220 MILLER PLACE
HICKSVILLE, NY 11801


CRYSTAL SPRINGS
PO BOX 660579
DALLAS, TX 75266


CST
PO BOX 415299
BOSTON, MA 02241


CYNGIENT
41 PLYMOUTH STREET
FAIRFIELD, NJ 07004


DC GRAPHICS
59 CENTRAL AVENUE
STE. 15
FARMINGDALE, NY 11735


DENISE U. STERN
55 BANK STREET
UNIT 1521
WHITE PLAINS, NY 10606
DEUTCH, MAURY
35 ROXBURY ROAD
ROCKVILLE CENTRE, NY 11570


DEVA'S TRUCKING
21-01 29TH AVENUE
ASTORIA, NY 11102


DIRECT ENERGY
PO BOX 70220
PHILADELPHIA, PA 19176


DR. KENNETH KOBLINER
23 BOND STREET
GREAT NECK, NY 11021


EAST COAST ENVELOPE & GRAPHICS
56-15 55TH DRIVE
MASPETH, NY 11378


EAST TEK SECURITY SYSTEMS
30 GLENN WILD ROAD
ROCK HILL, NY 12775


ECHO GLOBAL
22168 NETWORK PLACE
CHICAGO, IL 60673


EMA GLOBAL
700 SOUTH WASHINGTON
STE. 260
ALEXANDRIA, VA 22314


EMT INTERNATIONAL
780 CENTERLINE DRIVE
ONEIDA, WI 54155


EZ PASS
PO BOX 149001
STATEN ISLAND, NY 10314-5001


FALIK, DR. SHELLEY
PO BOX 40
MARION, IL 62959
FC MEYER
25110 NETWORK PLACE
CHICAGO, IL 60673


FEDERAL EXPRESS
PO BOX 371461
PITTSBURGH, PA 15250


FIVE STAR CARTING
58-35 47TH STREET
MASPETH, NY 11378


GADGE
PO BOX 9471
NEW YORK, NY 10087


GASHO
460 W. GAY STREET
WEST CHESTER, PA 19380


GETTRY MARCUS
1407 BROADWAY
40TH FLOOR
NEW YORK, NY 10018


GLOBAL ELECTRONIC
5325 PALMERO COURT
BUFORD, GA 30518


GLOBAL TRANZ
PO BOX 203285
DALLAS, TX 75320


GOODMAN, DAVID
7 SEMINOLE WAY
BLOOMFIELD, CT 06002


GRANOWITZ, JENNIFER & DANIEL
1775 YORK AVENUE
NEW YORK, NY


H.O. PENN
122 NOXON ROAD
POUGHKEEPSIE, NY 12603
HENKEL
PO BOX 281666
ATLANTA, GA 30384


HUDSON ENERGY
PO BOX 29193
NEW YORK, NY 10087


IMPACT FIRE
42 BROADWAY
LYNBROOK, NY 11563


INTERNAL REVENUE SERVICE
INSOLVENCY UNIT
PO BOX 7317
PHILADELPHIA, PA 19101-7317


INTERNATIONAL PAPER
6400 POPLAR AVENUE
MEMPHIS, TN 38197


INTERSTATE ENVELOPE
MANUFACTURING CORP.
677 PARK LANE
VALLEY STREAM, NY 11581


JAY HAWK
PO BOX 4228
OLATHE, KS 66063


JERE'S HARDWARE
173-05 HORACE HARDING EXPY.
FRESH MEADOWS, NY 11365


JOHN IACONO
230 KNICERBOCKER AVENUE
BOHEMIA, NY 11716


JPMCB AUTO
PO BOX 901076
FORT WORTH, TX 76101-2076


JPMCB CARD SERVICES
PO BOX 15369
WILMINGTON, DE 19850
JULIE CVEK CURLEY, ESQ.
KIRBY AISNER & CURLEY, LLP
700 POST ROAD, STE. 237
SCARSDALE, NY 10583


K.E.B. PEST CONTROL
35 GRASSY SPRAIN ROAD
STE. LL2
YONKERS, NY 10710


KAMAN INDUSTRIAL
PO BOX 74556
CHICAGO, IL 60696


LANCO ADHESIVES
1723 GINESI DRIVE
FREEHOLD, NJ 07728


LEAF CAPITAL FUNDING LLC
2005 MARKET STREET
14TH FLOOR
PHILADELPHIA, PA 19103


LEMLER CAPITAL ADVISORS
ATTN: SETH LEMLER
60 WEST 57TH STREET, APT. 14L
NEW YORK, NY 10019


LENTZ & GENGARO LLP
347 MT. PLEASANT AVE, STE 203
ATTN: DAVID LENTZ, ESQ.
WEST ORANGE, NJ 07052


LEXINGTON TECHNOLOGIES
PO BOX 3214
FARMINGDALE, NY 11735


LIFT PARTS
56-60 59TH STREET
MASPETH, NY 11378


LINDEMEYR MUNROE
PO BOX 416207
BOSTON, MA 02241
LOCAL 210 TEAMSTERS
55 BROAD STREET
11TH FLOOR
NEW YORK, NY 10004


LOVELL SAFETY
110 WILLIAMS STREET
12TH FLOOR
NEW YORK, NY 10038


M.A.J. ENTERPRISES
200 SOUTH SERVICE ROAD
STE. 103
ROSLYN HEIGHTS, NY 11577


M.J. LEMAKU STORAGE INC.
60 OAK DRIVE
SUITE 600
SYOSSET, NY 11971


MACYS/DSNB
PO BOX 78008
PHOENIX, AZ 85062-8008


MARATHON CUTTING DIE
2340 FOSTER AVENUE
WHEELING, IL 60090


MARINA AUERBACH M.D.
18 EAST 77TH STREET
NEW YORK, NY 10075


MARK ANDY
7561 SOLUTIONS CENTER
CHICAGO, IL 60677


MASPETH PALLET
5743 43RD STREET
MASPETH, NY 11378


MOGUL TECHNOLOGY
25 MURRAY AVENUE
PORT WASHINGTON, NY 11050
MULTI PLASTICS
PO BOX 674
LEWIS CENTER, OH 43035


NATIONAL GRID
PO BOX 11741
NEWARK, NJ 07101


NEW PENN MOTOR
24801 NETWORK PLACE
CHICAGO, IL 60673


NISSAN INFINITI LT
PO BOX 660366
DALLAS, TX 75266


NORDSTROM/TD BANK USA
PO BOX 79137
PHOENIX, AZ 85062-9137


NORTHLAND-WILLETT
12 HIGH STREET
PO BOX 2160
PLAINVILLE, MA 02762


NORTHSTAR PULP & PAPER
89 GUION STREET
SPRINGFIELD, MA 01104


NYC DEPT. OF FINANCE
ATTN: BANKRUPTCY
66 JOHN STREET, ROOM 104
NEW YORK, NY 10038


NYC WATER BOARD
PO BOX 11863
NEWARK, NJ 07101


NYS DEPT. TAX AND FINANCE
BANKRUPTCY SECTION
PO BOX 5300
ALBANY, NY 12205-0300
ONE POINT SYSTEMS
10 PICKERSGILL COURT
QUAY W BUSI VILLAGE
SUDERLAND SR5 2AQ


OXFORD HEALTH PLANS
PO BOX 1697
NEWARK, NJ 07101


PARMCO GLOBAL
PO BOX 670385
DALLAS, TX 75267


PAYCHEX
PO BOX 4482
CAROL STREAM, IL 60197


PERSAUD, BALWAN
71-03 LITTLE NECK PARKWAY
2ND FLOOR
GLEN OAKS, NY 11004


PITNEY BOWES GLOBAL
PO BOX 371887
PITTSBURGH, PA 15250


PIXEL SPECIALTY SOLUTION
228 S. MAIN STREET
SPRING GROVE, PA 17362


PRECISE ROTARY
9250 IVANHOE STREET
SCHILLER PARK, IL 60176


PRESIDENT INDUSTRIAL PRODUCTS
PO BOX 387
MOONACHIE, NJ 07074


PROPUMP
707 WOODFIELD ROAD
WEST HEMPSTEAD, NY 11552
PROSTHODONTIC ASSOCIATES
OF LONG ISLAND
1 HOLLOW LANE
LAKE SUCCESS, NY 11042


PURCHASE POWER
PO BOX 371874
PITTSBURGH, PA 15250


RBB TRANSPORT
2941 ROCKAWAY AVENUE
OCEANSIDE, NY 11572


ROBERT RATTNER
22 B STREET
SWAN LAKE, NY 12783


ROSMINI GRAPHIC
1375 BANGOR STREET
COPIAGUE, NY 11726


ROSS ELECTRIC
431 TWIN BRIDGE ROAD
FERNDALE, NY 12734


SACHS, PATRICIA
4200 LELAND STREET
CHEVY CHASE, MD 20815


SARWAL, JANET
89 RESERVOIR AVENUE
WESTFIELD, MA 01085


SCHOENFELD, MELVIN & BELA
11 EARLE DRIVE
SYOSSET, NY 11791


SCHUMACHER & FARLEY PL
77-15 19TH ROAD
2ND FLOOR
EAST ELMHURST, NY 11370
SEVEN BRIDGES SUPPLY
8500 BAYCENTER ROAD
STE. 18
JACKSONVILLE, FL 32256


SIMONSON, DR. BARRY G.
3 BLACK ROCK ROAD
MUTTONTOWN, NY 11791


SLOMINS INC.
125 LAUMAN AVENUE
PO BOX 1886
HICKSVILLE, NY 11802


SPARE PART SOLUTIONS
3374 PRECISION DRIVE
ROCKFORD, IL 61109


STAR NYL PAPER & TAPE
75 STOCKHOLM STREET
BROOKLYN, NY 11221


STEPHANIE STERN
55 BANK STREET
UNIT 1521
WHITE PLAINS, NY 10606


STERN, ROBERT & MARIAN
215 EAST 73RD STREET
NEW YORK, NY


SYNC / BROOKS BROTHERS
PO BOX 965005
ORLANDO, FL 32896


SYNCB/BANANA REPUBLIC
PO BOX 960061
ORLANDO, FL 32896-0061


SYNCB/GAP
PO BOX 96001
ORLANDO, FL 32896-0061
SYNCB/LORD & TAYLOR
PO BOX 96001
ORLANDO, FL 32896-0061


SYNCB/TJX COS
PO BOX 530948
ATLANTA, GA 30353-0948


T&H COMMACK
59 MALL DRIVE
COMMACK, NY 11725


TARICA, DR. DAVID
145 GOLF VIEW DRIVE
JERICHO, NY 11753


TEAMSTERS LOCAL 210
C/O CROSSROADS HEALTHCARE
PO BOX 090360
STATEN ISLAND, NY 10309


TOP PROMOTIONAL DRIVE
1794 ILLINOIS AVENUE
PERRIS, CA 92571


TOYOTA FINANCIAL
PO BOX 15012
CHANDLER, AZ 85244-5012


TOYOTA MOTOR CREDIT CORP.
5005 N RIVER BOULEVARD NE
CEDAR RAPIDS, IA 52411


TURTLE & HUGHES
1900 LOWER ROAD
LINDEN, NJ 07036


ULINE INC.
PO BOX 88741
CHICAGO, IL 60680


UNISHIPPERS
81-28 MARGARET PLACE
RIDGEWOOD, NY 11385
UNITED PRODUCTS & SERVICE
450 BUTLERSTREET
PITTSBURGH, PA 15223


UPS
55 GLENDALE PARKWAY NE
ATLANTA, GA 30328


VERITIV
PO BOX 644520
PITTSBURGH, PA 15264


VERIZON
PO BOX 15124
ALBANY, NY 12212


VERIZON WIRELESS
PO BOX 408
NEWARK, NJ 07101


W&D NORTH AMERICA
PO BOX 87-0375
KANSAS CITY, MO 64187


WASTE CONNECTIONS
PO BOX 660654
DALLAS, TX 75266


WASTE OIL SOLUTIONS
109 JERSEY STREET
WEST BABYLON, NY 11704


WATERMAN ELECTRIC
32 NEWELL STREET
BROOKLYN, NY 11222


WEBSCOPE
99 WEST HAWTHORNE AVENUE
STE. 420
VALLEY STREAM, NY 11580


WELLS FARGO
P.O. BOX 5185
SIOUX FALLS, SD 57117-5185
WELLS FARGO BANK
PO BOX 3117
WINSTON SALEM, NC 27102


WELLS FARGO BANK NA
PO BOX 31557
BILLINGS, MT 59107


WELLS FARGO HOME MORTGAGE
PO BOX 10335
CORYDON, IA 50060


WESTMED MEDICAL GROUP
PO BOX 417146
BOSTON, MA 02241-7146


WHITE PLAINS HOSPITAL
41 EAST POST ROAD
WHITE PLAINS, NY 10601


WHITE PLAINS RADIOLOGY
41 EAST POST ROAD
WHITE PLAINS, NY 10601


WOOLCO FOODS INC.
ATTN: STEVEN TOBOROFF
135 AMITY STREET
JERSEY CITY, NJ 07304


WORCESTER ENVELOPE
22 MILLBURY STREET
AUBURN, MA 01501


WP NORTH TOWER LLC
80 STATE STREET
ALBANY, NY 12207-8000


WYCOFF IMAGING
PO BOX 435
MARTINDALE, PA 17549


XPO LOGISTICS
FIVEW AMERICAN LANE
GREENWICH, CT 06831
